Exhibit 10.5

 

SECOND AMENDED AND RESTATED

OFFICE LEASE

 

FUND IX, FUND X, FUND XI AND REIT JOINT VENTURE

“LANDLORD”

 

and

 

GAIAM, INC.

“TENANT”

 

 

360 Interlocken Boulevard

Broomfield, Colorado

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 - DEMISE

 

 

 

1.1

Demise

 

 

 

 

ARTICLE 2 - TERM

 

 

 

2.1

Term

 

2.2

Landlord’s Work

 

 

 

 

ARTICLE 3 - RENT

 

 

 

3.1

Base Rent

 

3.2

Additional Rent

 

3.3

Interest on Late Payments and Late Payment Charge

 

 

 

 

ARTICLE 4 - OPERATING EXPENSE ADJUSTMENT

 

 

 

4.1

Definitions

 

4.2

Rent Adjustments

 

4.3

Reimbursement Survives Termination

 

 

 

 

ARTICLE 5 - BUILDING SERVICES

 

 

 

5.1

Standard Services

 

5.2

Interruption of Standard Services

 

5.3

Services Paid by Tenant

 

5.4

Above-Standard Service Requirements

 

5.5

Cleaning

 

5.6

Re-Lamping

 

5.7

Fiber Optic

 

5.8

After Hours Access

 

 

 

 

ARTICLE 6 - TENANT REPAIR

 

 

 

6.1

Damage by Tenant

 

6.2

Maintenance

 

6.3

Good Condition

 

6.4

Surrender

 

6.5

Broken Glass

 

 

 

 

ARTICLE 7 - ASSIGNMENT AND SUBLETTING

 

 

 

7.1

Limitations

 

7.2

Acceptance of Performance

 

 

i

--------------------------------------------------------------------------------


 

7.3

Document Review

 

7.4

Subletting

 

7.5

Affiliated Entity

 

 

 

 

ARTICLE 8 - TRANSFER BY LANDLORD AND LIMITED LIABILITY

 

 

 

8.1

Transfer of Landlord’s Interest

 

8.2

Limited Liability of Landlord

 

8.3

Limited Liability of Tenant

 

 

 

 

ARTICLE 9 - USE OF PROCEEDS

 

 

 

9.1

Use

 

9.2

Compliance with Rules and Regulations

 

9.3

Electronics Testing Lab

 

 

 

 

ARTICLE 10 - INSURANCE

 

 

 

10.1

Tenant’s Insurance

 

10.2

Landlord’s Insurance

 

10.3

Subrogation

 

 

 

 

ARTICLE 11 - OBSERVANCE OF LAW

 

 

 

11.1

Law

 

11.2

Taxes

 

 

 

 

ARTICLE 12 - WASTE AND NUISANCE

 

 

 

ARTICLE 13 - ENTRY BY LANDLORD

 

 

 

ARTICLE 14 - INDEMNIFICATION OF LANDLORD

 

 

 

14.1

Tenant’s Indemnity

 

14.2

Landlord’s Indemnity

 

14.3

Comparative Negligence

 

 

 

 

ARTICLE 15 - ALTERATIONS

 

 

 

15.1

Alterations by Tenant

 

15.2

Alterations by Landlord

 

 

 

 

ARTICLE 16 - SIGNS AND ADVERTISING

 

 

 

16.1

Sign Generally

 

16.2

Directory Signage

 

 

ii

--------------------------------------------------------------------------------


 

16.2

Monument Signs

 

 

 

 

ARTICLE 17 - SUBORDINATION TO MORTGAGES AND DEEDS OF TRUST

 

 

 

ARTICLE 18 - ESTOPPEL CERTIFICATE/FINANCIAL INFORMATION

 

 

 

18.1

Estoppel Certificate

 

18.2

Financial Information

 

 

 

 

ARTICLE 19 - QUIET ENJOYMENT

 

 

 

ARTICLE 20 - FIXTURES

 

 

 

ARTICLE 21 - DAMAGE OR DESTRUCTION

 

 

 

21.1

Casualty

 

21.2

Casualty Caused by Tenant

 

 

 

 

ARTICLE 22 - CONDEMNATION

 

 

 

22.1

Eminent Domain

 

22.2

Damages

 

22.3

Restoration

 

 

 

 

ARTICLE 23 - LOSS AND DAMAGE AND DELAY

 

 

 

23.1

Loss and Damage

 

23.2

Delays

 

 

 

 

ARTICLE 24 - DEFAULT AND REMEDIES

 

 

 

24.1

Default by Tenant

 

24.2

Remedies of Landlord

 

24.3

Landlord’s Default

 

24.4

Personal Property Lien. Intentionally Deleted

 

 

 

 

ARTICLE 25 - HOLDING OVER

 

 

 

ARTICLE 26 - NOTICE

 

 

 

26.1

Notice

 

26.2

Change of Address

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 27 - SECURITY DEPOSIT

 

 

 

27.1

Security Deposit

 

 

 

 

ARTICLE 28 - MISCELLANEOUS PROVISIONS

 

 

 

28.1

Captions

 

28.2

Waiver

 

28.3

Entire Agreement

 

28.4

Severability

 

28.5

Modification

 

28.6

Governing Law

 

28.7

Successors and Assigns

 

28.8

Authorization to Execute

 

28.9

Approval of Documents

 

28.10

Attorneys  Fees

 

28.11

Use of Names

 

28.12

Use of Names

 

 

 

 

ARTICLE 29 - SUBSTITUTION OF PREMISES

 

 

 

29.1

Intentionally Deleted

 

 

 

 

ARTICLE 30 - RECORDING

 

 

 

ARTICLE 31 - REAL ESTATE BROKER

 

 

 

ARTICLE 32 - OPTION

 

 

 

32.1

Option to Extend

 

32.3

Right of First Offer to Lease Additional Space in the Building

 

32.3

Generator

 

 

 

 

ARTICLE 33  RATIFICATION OF RESTATEMENT

 

 

 

33.1.

Ratification and Binding Effect

 

33.2.

Entire Agreement

 

33.3.

Miscellaneous

 

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

OFFICE LEASE

 

360 INTERLOCKEN BOULEVARD

BROOMFIELD, COLORADO

 

THIS SECOND AMENDED AND RESTATED OFFICE LEASE (the “Second Restated Lease” or
the “Lease”) is made this                    day of May, 2004, to be effective
as of June 1, 2004, by and between FUND IX, FUND X, FUND XI AND REIT JOINT
VENTURE, a Georgia joint venture (“Landlord”) and GAIAM, INC., a Colorado
corporation (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, prior to the date hereof, Landlord and Tenant entered into that certain
Amended and Restated Office Lease, dated as of February 14, 2002, as amended by
that certain First Amendment to Amended and Restated Lease Agreement, dated as
of March 31, 2003, and as further amended by that certain Second Amendment to
Amended and Restated Office Lease Agreement of even date herewith (said Amended
and Restated Lease, as so amended, is herein referred to as the “First Restated
Lease”, and said Second Amendment is herein referred to as the “Second Amendment
to First Restated Lease”), pursuant to the terms of which Landlord has leased to
Tenant, and Tenant has leased from Landlord, certain premises (the “Premises”)
containing 36,159 square feet of Rentable Area and consisting of the entire
second (2nd) and third (3rd) floors of that certain building known as the 360
Interlocken (the “Building”) located at 360 Interlocken Boulevard, Broomfield,
Colorado 80021, on that certain real property more particularly described on
Exhibit A attached hereto and made a part hereof (the “Property”);

 

WHEREAS, Landlord and Tenant desire to extend the Lease Term as to the existing
Premises, to modify the rental rate for the existing Premises, to provide for
certain rights of first offer to lease unencumbered space on the first floor of
the Building, and to provide for certain other options and rights all on the
terms and conditions hereinafter set forth;

 

NOW, THEREFORE, for and in consideration of the premises, the covenants and
agreements hereinafter contained, and for Ten Dollars ($10.00) and other good
and valuable consideration in hand paid by each party hereto to the other, the
receipt and sufficiency of which are hereby acknowledged, Tenant and Landlord
hereby covenant and agree to amend and restate the First Restated Lease, as
follows:

 


ARTICLE 1


 

DEMISE

 


1.1                                 DEMISE.  EFFECTIVE AS OF JUNE 1, 2004,
LANDLORD DOES HEREBY LEASE TO TENANT AND TENANT HEREBY LEASES FROM LANDLORD
THOSE CERTAIN PREMISES (THE “PREMISES”) CONSISTING OF THE ENTIRE SECOND (2ND)
AND THIRD (3RD) FLOORS OF THE BUILDING, WHICH PREMISES ARE GENERALLY DEPICTED

 

1

--------------------------------------------------------------------------------


 


ON THE FLOOR PLANS ATTACHED HERETO AS EXHIBIT B, TOGETHER WITH A NON-EXCLUSIVE
RIGHT SUBJECT TO THE PROVISIONS HEREOF, TO USE ALL APPURTENANCES THERETO,
INCLUDING, BUT NOT LIMITED TO, ANY PLAZAS, COMMON AREAS, WALKWAYS OR OTHER AREAS
IN THE BUILDING OR ON THE PROPERTY DESIGNATED BY LANDLORD FOR THE EXCLUSIVE OR
NON-EXCLUSIVE USE OF THE TENANTS OF THE BUILDING, ALL OF WHICH INCLUSIVE OF THE
BUILDING ARE HEREINAFTER COLLECTIVELY CALLED THE “BUILDING COMPLEX”.  FOR
PURPOSES OF THIS SECOND RESTATED LEASE, LANDLORD AND TENANT HEREBY AGREE THAT
THE PREMISES CONTAIN A TOTAL OF 36,159 SQUARE FEET OF RENTABLE AREA, AND THAT
THE BUILDING CONTAINS A TOTAL OF 51,974 SQUARE FEET OF RENTABLE AREA.  SUCH
LETTING AND HIRING IS UPON AND SUBJECT TO THE TERMS, CONDITIONS AND COVENANTS
HEREIN SET FORTH, AND TENANT COVENANTS AS A MATERIAL PART OF THE CONSIDERATION
FOR THIS SECOND RESTATED LEASE TO KEEP AND PERFORM EACH AND ALL OF SAID TERMS,
CONDITIONS AND COVENANTS BY IT TO BE KEPT AND PERFORMED AND THAT THIS SECOND
RESTATED LEASE IS MADE UPON THE CONDITION OF SUCH PERFORMANCE.


 


ARTICLE 2


 

TERM

 


2.1                                 TERM.  THE TERM OF THIS SECOND RESTATED
LEASE SHALL COMMENCE ON JUNE 1, 2004 (THE “COMMENCEMENT DATE”) AND SHALL END AT
5:00 P.M. ON MAY 31, 2008, UNLESS EXTENDED OR SOONER TERMINATED AS HEREIN
PROVIDED (THE “LEASE TERM”).


 


2.2                                 LANDLORD’S WORK.  LANDLORD SHALL HAVE NO
OBLIGATION FOR MAKING ANY IMPROVEMENTS IN THE PREMISES AND TENANT HEREBY ACCEPTS
THE PREMISES IN ITS “AS IS” CONDITION.


 


ARTICLE 3


 

RENT

 


3.1                                 BASE RENT.  BEGINNING ON THE COMMENCEMENT
DATE, TENANT SHALL PAY TO LANDLORD, AT P. O. BOX 926040, NORCROSS, GEORGIA
30010-6040, OR AT SUCH OTHER PLACE AS LANDLORD MAY DESIGNATE IN WRITING TO
TENANT, ANNUAL BASE RENT (“BASE RENT”) IN THE AMOUNTS SET FORTH BELOW FOR THE
PREMISES, BASED ON THE PREMISES CONTAINING 36,159 SQUARE FEET OF RENTABLE AREA:


 

Period

 

Annual Rate Per Rentable
Square Foot of Premises

 

Monthly
Installment

 

Annual
Installment

 

 

 

 

 

 

 

 

 

6/1/04 - 5/31/05

 

$

16.25

 

$

48,965.31

 

$

587,583.75

 

6/1/05 - 5/31/06

 

$

16.25

 

$

48,965.31

 

$

587,583.75

 

6/1/06 - 5/31/07

 

$

17.00

 

$

51,225.25

 

$

614,703.00

 

6/1/07 - 5/31/08

 

$

18.00

 

$

54,238.50

 

$

650,862.00

 

 


THE BASE RENT FOR EACH LEASE YEAR SHALL BE PAYABLE IN EQUAL MONTHLY
INSTALLMENTS, DUE ON THE FIRST DAY OF EACH CALENDAR MONTH, IN ADVANCE, IN LEGAL
TENDER OF THE UNITED STATES OF AMERICA, WITHOUT ABATEMENT, DEMAND, DEDUCTION OR
OFFSET WHATSOEVER, EXCEPT AS MAY BE EXPRESSLY PROVIDED IN THIS LEASE.  ONE FULL
MONTHLY INSTALLMENT OF BASE RENT SHALL BE DUE AND PAYABLE ON THE COMMENCEMENT
DATE BY TENANT AND A LIKE MONTHLY INSTALLMENT OF BASE RENT SHALL BE DUE AND

 

2

--------------------------------------------------------------------------------


 


PAYABLE ON OR BEFORE THE FIRST DAY OF EACH CALENDAR MONTH FOLLOWING THE
COMMENCEMENT DATE DURING THE LEASE TERM HEREOF.  TENANT SHALL PAY, AS ADDITIONAL
RENT, ALL OTHER SUMS DUE FROM TENANT UNDER THIS LEASE.  THE TERM “RENT”, AS USED
HEREIN, MEANS ALL BASE RENT, ADDITIONAL RENT AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER FROM TENANT TO LANDLORD.  IF THE LEASE TERM COMMENCES OR TERMINATES ON
A DAY OTHER THAN THE FIRST OR LAST DAY OF A CALENDAR MONTH RESPECTIVELY, THEN
THE INSTALLMENTS OF BASE RENT FOR SUCH MONTH OR MONTHS SHALL BE PRORATED AND THE
INSTALLMENTS SO PRORATED SHALL BE PAID IN ADVANCE.  IF THE PREMISES SHALL BE
EXPANDED IN ACCORDANCE WITH THE TERMS OF THIS SECOND RESTATED LEASE, THEN THE
AMOUNT OF BASE RENT SHALL BE APPROPRIATELY ADJUSTED IN ACCORDANCE WITH THE TERMS
OF THIS SECOND RESTATED LEASE.


 


3.2                                 ADDITIONAL RENT.  ANY OTHER SUMS OF MONEY OR
CHARGES TO BE PAID BY TENANT PURSUANT TO THE PROVISIONS OF THIS LEASE MAY BE
DESIGNATED AS “ADDITIONAL RENT”.  A FAILURE TO PAY ADDITIONAL RENT SHALL BE
TREATED IN ALL EVENTS AS THE FAILURE TO PAY RENT.


 


3.3                                 INTEREST ON LATE PAYMENTS AND LATE PAYMENT
CHARGE.  ANY RENT (WHETHER BASE RENT OR ADDITIONAL RENT) OR OTHER AMOUNT DUE
FROM TENANT TO LANDLORD UNDER THIS LEASE NOT PAID WITHIN FIVE (5) DAYS OF THE
DATE DUE SHALL BEAR INTEREST FROM THE DATE DUE UNTIL THE DATE PAID AT THE RATE
OF TWO PERCENT (2%) PER MONTH (THE “DEFAULT RATE”), BUT THE PAYMENT OF SUCH
INTEREST SHALL NOT EXCUSE OR CURE ANY DEFAULT BY TENANT UNDER THIS LEASE.
FAILURE TO CHARGE OR COLLECT SUCH INTEREST IN CONNECTION WITH ANY ONE OR MORE
SUCH LATE PAYMENTS SHALL NOT CONSTITUTE A WAIVER OF LANDLORD’S RIGHT TO CHARGE
AND COLLECT SUCH INTEREST IN CONNECTION WITH ANY OTHER OR SIMILAR OR LIKE LATE
PAYMENTS.


 

Furthermore, in the event any rent or other amounts owing hereunder are not paid
within five (5) days after the due date, then Landlord and Tenant agree that
Landlord will incur additional administrative expenses, the amount of which will
be difficult if not impossible to determine. Accordingly, in addition to such
required payment, Tenant shall pay to Landlord an additional one time late
charge for any such late payment in the amount of five percent (5%) of the
amount of such late payment.

 

Notwithstanding the above, Landlord agrees that it shall waive such late charge
and interest twice during any calendar year provided Tenant is not otherwise in
default hereunder. Tenant shall not be deemed late if the Rent payment is
postmarked by the United States Post Office no later than the last day of the
five (5) day period set forth above, the payment is actually received and Tenant
uses all reasonable efforts to make all payments when due.

 


ARTICLE 4


 

OPERATING EXPENSE ADJUSTMENT

 


4.1                                 DEFINITIONS. THE FOLLOWING TERMS SHALL HAVE
THE FOLLOWING MEANINGS WITH RESPECT TO THE PROVISIONS OF THIS SECTION 4.1:


 


(A)                                  TENANT’S “PRORATA SHARE” SHALL MEAN THAT
FRACTION, THE NUMERATOR OF WHICH IS THE RENTABLE AREA OF THE PREMISES (36,159
RENTABLE SQUARE FEET) AND THE DENOMINATOR OF WHICH IS 51,974 SQUARE FEET BEING
THE TOTAL RENTABLE AREA OF THE BUILDING COMPLEX AND IS EQUAL TO

 

3

--------------------------------------------------------------------------------


 


69.57%, WHICH CALCULATION SHALL BE FINAL EXCEPT AS SPECIFICALLY SET FORTH
HEREIN. AT SUCH TIME, IF EVER, ANY SPACE IS ADDED TO OR SUBTRACTED FROM THE
PREMISES, TENANT’S PRORATA SHARE SHALL BE ADJUSTED ACCORDINGLY.


 


(B)                                 “REAL ESTATE TAXES” SHALL INCLUDE (A) ANY
FORM OF ASSESSMENT (INCLUDING ANY SO-CALLED “SPECIAL” ASSESSMENTS), LICENSE TAX,
BUSINESS LICENSE FEE, BUSINESS LICENSE TAX, COMMERCIAL RENTAL TAX, LEVY, CHARGE,
PENALTY OR TAX, IMPOSED BY ANY AUTHORITY HAVING THE DIRECT POWER TO TAX,
INCLUDING ANY CITY, COUNTY, STATE OR FEDERAL GOVERNMENT, OR ANY SCHOOL,
AGRICULTURAL, LIGHTING, WATER, DRAINAGE OR OTHER IMPROVEMENT OR SPECIAL DISTRICT
THEREOF, AGAINST THE PREMISES, THE BUILDING, PROPERTY, OR BUILDING COMPLEX OR
ANY LEGAL OR EQUITABLE INTEREST OF LANDLORD THEREIN; (B) ANY TAX ON LANDLORD’S
RIGHT TO RENT OR OTHER INCOME FROM THE PREMISES OR AGAINST LANDLORD’S BUSINESS
OF LEASING THE PREMISES; AND (C) ANY ASSESSMENTS, TAX, FEE, LEVY OR CHARGE IN
SUBSTITUTION, PARTIALLY OR TOTALLY, OF OR IN ADDITION TO ANY ASSESSMENT, TAX,
FEE, LEVY OR CHARGE PREVIOUSLY INCLUDED WITHIN THE DEFINITION OF REAL ESTATE
TAXES WHICH MAY BE IMPOSED BY GOVERNMENTAL AGENCIES FOR SUCH SERVICES AS FIRE
PROTECTION, STREET, SIDEWALK AND ROAD MAINTENANCE, REFUSE REMOVAL AND FOR OTHER
GOVERNMENTAL SERVICES FORMERLY PROVIDED WITHOUT CHARGE TO PROPERTY OWNERS OR
OCCUPANTS. IT IS THE INTENTION OF LANDLORD AND TENANT THAT ALL SUCH NEW AND
INCREASED ASSESSMENTS, TAXES, FEES, LEVIES AND CHARGES BE INCLUDED WITHIN THE
DEFINITION OF REAL ESTATE TAXES FOR PURPOSES OF THIS LEASE. THE FOLLOWING SHALL
ALSO BE INCLUDED WITHIN THE DEFINITION OF REAL ESTATE TAXES FOR PURPOSES OF THIS
LEASE, PROVIDED, HOWEVER, THAT TENANT SHALL PAY LANDLORD THE ENTIRE AMOUNT
THEREOF: (I) ANY TAX ALLOCABLE TO OR MEASURED BY THE AREA OF THE PREMISES OR THE
RENTAL PAYABLE HEREUNDER, INCLUDING WITHOUT LIMITATION, ANY GROSS INCOME,
PRIVILEGE, SALES OR EXCISE TAX LEVIED BY THE STATE, ANY POLITICAL SUBDIVISION
THEREOF, CITY, MUNICIPAL OR FEDERAL GOVERNMENT, WITH RESPECT TO THE RECEIPT OF
SUCH, RENTAL, OR UPON OR WITH RESPECT TO THE POSSESSION, LEASING, OPERATING,
MANAGEMENT, MAINTENANCE, ALTERATION, REPAIR, USE OR OCCUPANCY BY TENANT OF THE
PREMISES OR ANY PORTION THEREOF; AND (II) ANY TAX UPON THIS TRANSACTION OR ANY
DOCUMENT TO WHICH TENANT IS A PARTY, CREATING OR TRANSFERRING AN INTEREST OR AN
ESTATE IN THE PREMISES. “REAL ESTATE TAXES” SHALL NOT INCLUDE LANDLORD’S FEDERAL
OR STATE INCOME, FRANCHISE, INHERITANCE, OR ESTATE TAXES. “REAL ESTATE TAXES”
INCLUDED IN THIS DEFINITION MEAN TAXES OR ASSESSMENTS IN THE YEAR ASSESSED,
WITHOUT REGARD TO THE YEAR IN WHICH SAME BECOME DUE OR PAYABLE.


 


(C)                                  “OPERATING EXPENSES” SHALL MEAN FOR ALL
PURPOSES AND THROUGHOUT THE TERM OF THIS LEASE ALL MAINTENANCE AND OPERATING
COSTS OF ANY KIND OR NATURE WITH RESPECT TO THE OPERATION, OWNERSHIP AND
MAINTENANCE OF THE BUILDING COMPLEX AND SHALL INCLUDE, BUT NOT BE LIMITED TO,
REAL ESTATE TAXES, THE COST OF BUILDING SUPPLIES, WINDOW CLEANING, COSTS
INCURRED IN CONNECTION WITH ALL ENERGY SOURCES FOR THE BUILDING SUCH AS PROPANE,
BUTANE, NATURAL GAS, STEAM, ELECTRICITY, SOLAR ENERGY AND FUEL OIL; THE COSTS OF
WATER AND SEWER SERVICE, JANITORIAL SERVICES, BOTH INTERIOR AND EXTERIOR,
GENERAL MAINTENANCE AND REPAIR OF THE BUILDING COMPLEX INCLUDING THE HEATING AND
AIR CONDITIONING SYSTEMS AND STRUCTURAL COMPONENTS OF THE BUILDING; LANDSCAPING,
MAINTENANCE, REPAIR AND STRIPING OF ALL PARKING AREAS; INSURANCE, INCLUDING FIRE
AND EXTENDED COVERAGE AND PUBLIC LIABILITY INSURANCE AND ANY RENTAL INSURANCE
AND ALL RISK INSURANCE CARRIED BY LANDLORD PURSUANT TO SECTION 10.2; LABOR COSTS
INCURRED IN THE OPERATION AND MAINTENANCE OF THE BUILDING COMPLEX, INCLUDING
WAGES AND OTHER PAYMENTS; COSTS TO LANDLORD FOR WORKER’S COMPENSATION AND
DISABILITY INSURANCE; PAYROLL TAXES AND WELFARE FRINGE BENEFITS; PROFESSIONAL
BUILDING MANAGEMENT FEES WHICH SHALL NOT EXCEED FOUR PERCENT (4%) OF GROSS
RECEIPTS FOR THE

 

4

--------------------------------------------------------------------------------


 


BUILDING COMPLEX [IT BEING MUTUALLY UNDERSTOOD AND AGREED THAT FOR PURPOSES OF
COMPUTING MANAGEMENT FEES, “GROSS RECEIPTS” OF THE BUILDING COMPLEX SHALL
INCLUDE ALL BASE RENT AND ALL AMOUNTS PAID BY ALL TENANTS OF THE BUILDING
COMPLEX (INCLUDING TENANT) AS REIMBURSEMENT FOR OPERATING EXPENSES AND OTHER
INCIDENTAL INCOME OF THE BUILDING COMPLEX, BUT SHALL NOT INCLUDE PROPERTY
MANAGEMENT FEES PAYABLE TO ANY PERSON OR ENTITY]; LEGAL, INSPECTION AND
CONSULTATION FEES INCURRED IN CONNECTION WITH THE BUILDING COMPLEX; ANY
ASSOCIATION FEES DUE IN ACCORDANCE WITH OR AS REFERENCED IN RECORDED DOCUMENTS;
ANY EXPENSE ATTRIBUTABLE TO COSTS INCURRED BY LANDLORD FOR ANY CAPITAL
IMPROVEMENTS OR STRUCTURAL REPAIRS TO THE BUILDING OR PROPERTY REQUIRED BY ANY
CHANGE IN THE LAWS, ORDINANCES, RULES, REGULATIONS OR OTHERWISE WHICH WERE NOT
IN EFFECT ON THE DATE LANDLORD OBTAINED ITS BUILDING PERMIT TO CONSTRUCT THE
BUILDING REQUIRED BY ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER THE BUILDING WHICH COSTS SHALL BE AMORTIZED OVER THE USEFUL
LIFE OF THE CAPITAL IMPROVEMENTS OR STRUCTURAL REPAIR; AND ANY COSTS INCURRED BY
LANDLORD IN MAKING CAPITAL IMPROVEMENTS OR OTHER MODIFICATIONS TO THE BUILDING
OR ANY PART THEREOF, WHICH COSTS SHALL BE AMORTIZED OVER THE USEFUL LIFE OF SUCH
IMPROVEMENT OR MODIFICATION WITH INTEREST AT THE RATE OF TEN PERCENT (10%) PER
ANNUM ON THE UNAMORTIZED AMOUNT, IN ACCORDANCE WITH SUCH REASONABLE LIFE AND
AMORTIZATION SCHEDULES AND SHALL BE DETERMINED BY LANDLORD IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. FOR ALL PURPOSES AND THROUGHOUT THE
TERM OF THIS LEASE, OPERATING EXPENSES SHALL EXPRESSLY EXCLUDE COSTS OF
MAINTENANCE AND REPAIR REIMBURSED BY INSURANCE PROCEEDS, ALTERATIONS OR OTHER
SPECIFIC COSTS ATTRIBUTABLE SOLELY TO OTHER TENANT’S SPACE IN THE BUILDING WHICH
WAS UNDER THE RESPECTIVE TERMS OF THE LEASE SUCH TENANT’S RESPONSIBILITY AND
THEREUPON BILLED TO SUCH TENANTS, AND LEGAL FEES FOR FINANCING, SALES OF THE
BUILDING COMPLEX, PREPARING AND ENFORCING LEASES AND ANY OTHER LEGAL FEES WHICH
DO NOT SPECIFICALLY RELATE TO THE OPERATION AND MAINTENANCE OF THE BUILDING
COMPLEX.


 


(D)                                 “VARIABLE OPERATING EXPENSES” SHALL MEAN
THOSE OPERATING EXPENSES WHICH VARY WITH OCCUPANCY LEVELS OR WHICH VARY WITH
AREAS SERVICED BASED UPON OCCUPIED RENTABLE AREA.   LANDLORD AGREES THAT TENANT,
IF IT IS PAYING ANY UTILITIES DIRECTLY OR PERFORMING ITS OWN JANITORIAL SERVICES
(INCLUDING LIGHT BULB REPLACEMENT), SHALL BE RESPONSIBLE FOR ITS PRORATA SHARE
OF SUCH UTILITIES AND SERVICES (INCLUDING LIGHT BULBS) ONLY FOR THE COMMON AREAS
OF THE BUILDING COMPLEX.


 

(e)                                  “Base Year” shall mean calendar year 2005.

 

4.2                                 Rent Adjustments.  Landlord and Tenant agree
that the following adjustments to Rent shall be made with respect to each
calendar year (or portion thereof) within the Term:

 

(a)                                  Payments of Increases in Operating
Expenses.   Commencing January 1, 2006, Tenant shall pay to Landlord as
Additional Rent an amount equal to Tenant’s Prorata Share of the amount by which
the amounts paid or incurred by Landlord for Operating Expenses in any calendar
year after the Base Year exceed the amounts paid or incurred by Landlord for
Operating Expenses during the Base Year, with appropriate and equitable
adjustment for Variable Operating Expenses in the Base Year and each subsequent
year (the “Increased Operating Expenses”).   It is agreed that Tenant shall,
during each calendar year after the Base Year, pay to Landlord an estimate of
Tenant’s Prorata Share of such Increased Operating Expenses as

 

5

--------------------------------------------------------------------------------


 

hereinafter set forth. Beginning January 1, 2006, and continuing each calendar
year (or portion thereof) during the Lease Term, Tenant shall pay to Landlord
each month on the first day of the month an amount equal to one-twelfth (1/12)
of Tenant’s Prorata Share of the Increased Operating Expenses for such new
calendar year (or portion thereof contained within Lease Term) as reasonably
estimated by Landlord, with an adjustment to be made between the parties at a
later date as hereinafter provided. Furthermore, Landlord may from time to time
but no more than three (3) times during any Lease Year furnish Tenant with
notice of a re-estimation of the Increased Operating Expenses and Tenant shall
commence paying its re-estimated Prorata Share on the first day of the month
following receipt of said notice. As soon as practicable following the end of
any calendar year but in no event later than April 15, Landlord shall submit to
Tenant a statement setting forth the exact amount of Tenant’s Prorata Share of
the Increased Operating Expenses for the calendar year just completed and the
difference, if any, between Tenant’s actual Prorata Share of the Increased
Operating Expenses for the calendar year just completed and the estimated amount
of Tenant’s Prorata Share of the Increased Operating Expenses (which were paid
in accordance with this subparagraph) for such year.   Such statement shall also
set forth the amount of the estimated Increased Operating Expenses reimbursement
for the new calendar year computed in accordance with the foregoing provisions. 
To the extent that Tenant’s Prorata Share of the actual Increased Operating
Expenses for the period covered by such statement are higher than the estimated
payments which Tenant previously paid during the calendar year just completed,
Tenant shall pay to Landlord the difference within thirty (30) days following
receipt of said statement from Landlord.  To the extent that Tenant’s Prorata
Share of the actual Increased Operating Expenses for the period covered by the
Statements are less than the estimated payments which Tenant previously paid
during the calendar year just completed, Landlord may at its option either
refund said amount to Tenant or credit the difference against Tenant’s estimated
reimbursement for such Increased Operating Expenses for the current year. In
addition, with respect to the monthly reimbursement, until Tenant receives such
statement, Tenant’s monthly reimbursement for the new calendar year shall
continue to be paid at the then current rate, but Tenant shall commence payment
to Landlord of the monthly installments of reimbursement on the basis of the
statement beginning on the first day of the month following the month in which
Tenant receives such statement.

 

(b)                                 Tenant’s obligation with respect to its
Prorata Share of Increased Operating Expenses and Base Rent shall survive the
expiration or early termination of this Lease.  If Tenant occupies the Premises
for less than a full calendar year during the first or last calendar years of
the term hereof, Tenant’s Prorata Share for such partial year shall be
appropriately prorated to reflect the number of months in such year during which
Tenant occupied the Premises.  Tenant shall pay all amounts due hereunder within
thirty (30) days following receipt of notice thereof.

 

(c)                                  Tenant shall have the right but not more
than once per annum, at any time within thirty (30) days after a statement of
actual Operating Expenses for a particular calendar year has been rendered by
Landlord as provided herein, at Tenant’s sole cost and expense, to examine
Landlord’s books and records during normal business hours (upon reasonable prior
written notice to Landlord), at Landlord’s office relating to the determination
of such Operating Expenses. Unless Tenant objects to the statement provided by
Landlord, within said thirty (30) day period, such statement and adjustment
shall be deemed conclusive.

 

6

--------------------------------------------------------------------------------


 

4.3                                 Reimbursement Survives Termination. In the
event of the termination of this Lease by expiration of the stated term or for
any other cause or reason whatsoever prior to the determination of rental
adjustment as hereinafter set forth,  Tenant’s agreement to reimburse Landlord
up to the time of termination shall survive termination of this Lease and Tenant
shall pay any amount due to Landlord within fifteen (15) days after being billed
therefor. In the event of the termination of this Lease by expiration of the
stated term or for any other cause or reason whatsoever, except default by
Tenant of any of the terms or provisions of this Lease, prior to the
determination of rental adjustments as hereinabove set forth, Landlord’s
agreement to refund any excess additional rental paid by Tenant up to the time
of termination shall survive termination of this Lease and Landlord shall pay
the amount due to Tenant within fifteen (15) days of Landlord’s determination of
such amount. This covenant shall survive the expiration or termination of this
Lease.

 

If the last year of the term of this Lease ends on any day other than the last
day of December, any payment due to Landlord by reason of any increase in
Operating Expenses shall be prorated on the basis by which the number of days in
such partial year bears to 365.

 

Any failure of Landlord to furnish Tenant with an estimate of its Prorata Share
of Increased Operating Expenses or any statements as set forth in this Section 4
shall not act to relieve Tenant of its liability therefor; and with respect to
any deficiencies, Tenant agrees to pay same within thirty (30) days of written
demand from Landlord.

 


ARTICLE 5


 

BUILDING SERVICES

 


5.1                                 STANDARD SERVICES.  LANDLORD AGREES TO
FURNISH TO THE PREMISES DURING REGULAR BUSINESS HOURS FROM 7:00 A.M. TO 6:00
P.M. MONDAYS THROUGH FRIDAYS AND FROM 8:00 A.M. TO 1:00 P.M. SATURDAYS, EXCEPT
FOR HOLIDAYS AS THE SAME ARE DETERMINED BY LANDLORD, AND SUBJECT TO THE RULES
AND REGULATIONS OF THE BUILDING, HEAT AND AIR CONDITIONING FOR THE USE AND
OCCUPANCY OF THE PREMISES, PASSENGER ELEVATOR SERVICE AND FREIGHT ELEVATOR
SERVICE, SUBJECT TO SCHEDULING BY LANDLORD. LANDLORD SHALL ALSO FURNISH:  (I)
ELECTRIC CURRENT TO BE SUPPLIED FOR LIGHTING THE PREMISES AND PUBLIC HALLS, AND
FOR THE OPERATION OF ORDINARY OFFICE EQUIPMENT, EXCLUSIVE OF HEAVY-DUTY
EQUIPMENT AND COMPUTERS, COPYING EQUIPMENT WHICH IS NOT STANDARD FOR GENERAL
OFFICES, OR COMPARABLE EQUIPMENT; (II) JANITORIAL AND CLEANING SERVICES, AND
(III) DOMESTIC WATER IN REASONABLE QUANTITY. ELEVATOR SERVICE SHALL MEAN SERVICE
EITHER BY NON-ATTENDED AUTOMATIC ELEVATORS OR ELEVATORS WITH ATTENDANTS AT THE
OPTION OF LANDLORD. LANDLORD SHALL ALSO FURNISH, AT RATES SET FROM TIME TO TIME
AS REASONABLY DETERMINED BY LANDLORD (REFLECTING ACTUAL COSTS OF SUCH ADDITIONAL
HVAC), HEATING AND AIR CONDITIONING AND SUCH OTHER ITEMS AS ARE NOT PROVIDED FOR
HEREIN, PROVIDED IF TENANT DOES NOT HAVE SPECIAL HVAC CONTROLS FOR ITS PREMISES,
THEN TENANT SHALL GIVE LANDLORD REASONABLE PRIOR NOTICE OF TENANT’S NEEDS FOR
SUCH ADDITIONAL HEATING OR AIR CONDITIONING AND LANDLORD SHALL USE ALL
REASONABLE EFFORTS TO PROVIDE SAME. LANDLORD SHALL ALSO, AT SAID TIMES, MAINTAIN
AND KEEP LIGHTED THE COMMON STAIRS, ENTRIES, AND TOILET ROOMS IN THE BUILDING
THAT WOULD REASONABLY BE SUBJECT TO USE BY TENANT, ITS AGENTS AND EMPLOYEES
DURING OTHER THAN

 

7

--------------------------------------------------------------------------------


 


REGULAR BUSINESS HOURS.  LANDLORD ALSO HAS THE RIGHT TO CHARGE TENANT FOR ENERGY
COSTS INCURRED BECAUSE OF TENANT’S ABOVE BUILDING AVERAGE USAGE OR BY REASON OF
USAGE OF THE PREMISES OR THE BUILDING DURING OTHER THAN REGULAR BUSINESS HOURS.
HOWEVER, IN NO EVENT SHALL LANDLORD CHARGE TENANT MORE FOR EXCESS UTILITIES OR
AFTER HOURS HVAC THAN IT CHARGES OTHER TENANTS IN THE BUILDING FOR SUCH USAGE.
FURTHERMORE, IF LANDLORD WERE TO GRANT ANY TENANT LONGER REGULAR BUSINESS HOURS,
THEN SUCH HOURS SHALL ALSO BE APPLICABLE TO TENANT. TENANT AGREES TO PAY FOR ANY
EXCESS HVAC WITHIN FIFTEEN (15) DAYS OF THE BILLING THEREFOR, SUCH BILLING TO
OCCUR NO MORE FREQUENTLY THAN MONTHLY.


 


5.2                                 INTERRUPTION OF STANDARD SERVICES. TENANT
AGREES THAT LANDLORD SHALL NOT BE LIABLE FOR FAILURE TO SUPPLY ANY HEATING, AIR
CONDITIONING, ELEVATOR, JANITORIAL SERVICES, ELECTRIC CURRENT, OR ANY OTHER
SERVICE DESCRIBED IN SECTION 5.1 OR SECTION 33.3 DURING ANY PERIOD WHEN LANDLORD
USES REASONABLE DILIGENCE TO RESTORE OR TO SUPPLY SUCH SERVICES OR ELECTRIC
CURRENT, IT BEING FURTHER AGREED THAT LANDLORD RESERVES THE RIGHT TO TEMPORARILY
DISCONTINUE SUCH SERVICES OR ANY OF THEM, OR ELECTRIC CURRENT AT SUCH TIMES AS
MAY BE NECESSARY BY REASON OF ACCIDENT, UNAVAILABILITY OF EMPLOYEES, REPAIRS,
ALTERATIONS, OR IMPROVEMENTS, OR WHENEVER BY REASON OF STRIKES, LOCKOUTS, RIOTS,
ACTS OF GOD OR ANY OTHER HAPPENING OR OCCURRENCE BEYOND THE REASONABLE CONTROL
OF LANDLORD. IF LANDLORD IS UNABLE TO FURNISH SUCH SERVICES OR ELECTRIC CURRENT
FOR ANY REASON OUTSIDE OF LANDLORD’S REASONABLE CONTROL, OR IF SUCH SERVICES OR
ELECTRIC CURRENT SHALL BE INTERRUPTED FOR ANY REASON OUTSIDE OF LANDLORD’S
REASONABLE CONTROL, LANDLORD SHALL NOT BE LIABLE FOR DAMAGES TO PERSONS OR
PROPERTY FOR ANY SUCH DISCONTINUANCE OR INTERRUPTION, NOR SHALL SUCH
DISCONTINUANCE OR INTERRUPTION IN ANY WAY BE CONSTRUED AS A CONSTRUCTIVE OR
ACTUAL EVICTION OF TENANT OR CAUSE AN ABATEMENT OF RENT OR OPERATE TO RELEASE
TENANT FROM ANY OF TENANT’S OBLIGATIONS HEREUNDER. LANDLORD’S OBLIGATION TO
FURNISH SERVICES OR ELECTRIC CURRENT SHALL BE CONDITIONED UPON THE AVAILABILITY
OF ADEQUATE ENERGY SOURCES FROM THE PUBLIC UTILITY COMPANIES PRESENTLY SERVING
THE BUILDING COMPLEX. IF LANDLORD ELECTS FOR ANY REASON TO TEMPORARILY
DISCONTINUE SERVICES TO TENANT AND/OR THE BUILDING COMPLEX, THEN LANDLORD SHALL
GIVE TENANT PRIOR NOTICE THEREOF AND TENANT SHALL HAVE THE RIGHT TO APPROVE THE
SCHEDULING THEREOF, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED
AND IN ANY EVENT LANDLORD SHALL USE REASONABLE EFFORTS TO RESTORE AS SOON AS
POSSIBLE ANY SERVICE WHICH HAS BEEN INTERRUPTED. LANDLORD SHALL HAVE THE RIGHT
TO REDUCE HEATING, COOLING OR LIGHTING WITHIN THE PREMISES AND IN THE PUBLIC
AREA IN THE BUILDING AS REQUIRED BY ANY MANDATORY FUEL OR ENERGY-SAVING PROGRAM.
FURTHERMORE, DUE TO ENERGY CODE DESIGN REQUIREMENTS AS PROMULGATED FROM TIME TO
TIME, TENANT HEREBY ACKNOWLEDGES THAT IT MAY ON CERTAIN DAYS EXPERIENCE
DISCOMFORT WITH THE HEATING AND AIR CONDITIONING CYCLE, AND LANDLORD SHALL HAVE
NO RESPONSIBILITY OR LIABILITY THEREFOR.


 


5.3                                 SERVICES PAID BY TENANT. UNLESS OTHERWISE
PROVIDED BY LANDLORD, TENANT SHALL SEPARATELY ARRANGE WITH THE APPLICABLE LOCAL
PUBLIC AUTHORITIES OR UTILITIES, AS THE CASE MAY BE, FOR THE FURNISHING OF AND
PAYMENT FOR ALL TELEPHONE AND OTHER COMMUNICATIONS SERVICES AS MAY BE REQUIRED
BY TENANT IN THE USE OF THE PREMISES. TENANT SHALL DIRECTLY PAY FOR SUCH
TELEPHONE AND OTHER COMMUNICATIONS SERVICES, INCLUDING THE ESTABLISHMENT AND
CONNECTION THEREOF, AT THE RATES CHARGED FOR SUCH SERVICES BY SAID AUTHORITY OR
UTILITY, AND THE FAILURE OF TENANT TO OBTAIN OR TO CONTINUE TO RECEIVE SUCH
SERVICES FOR ANY REASON WHATSOEVER SHALL NOT RELIEVE TENANT OF ANY OF ITS
OBLIGATIONS UNDER THIS LEASE.

 

8

--------------------------------------------------------------------------------


 


5.4                                 ABOVE-STANDARD SERVICE REQUIREMENTS. IF
UNUSUAL HEAT-GENERATING MACHINES OR EQUIPMENT CAUSE THE TEMPERATURE IN THE
PREMISES, OR ANY PART THEREOF, TO EXCEED THE TEMPERATURES THE BUILDING’S AIR
CONDITIONING SYSTEM WOULD BE ABLE TO MAINTAIN IN SUCH PREMISES WERE IT NOT FOR
SUCH HEAT-GENERATING EQUIPMENT, THEN LANDLORD RESERVES THE RIGHT TO INSTALL
SUPPLEMENTARY AIR CONDITIONING UNITS IN THE PREMISES, AND THE COST THEREOF,
INCLUDING THE COST OF INSTALLATION AND THE COST OF OPERATION AND MAINTENANCE
THEREOF, SHALL BE PAID BY TENANT TO LANDLORD UPON DEMAND BY LANDLORD.


 

Tenant shall not, without the written consent of Landlord, use any apparatus or
device which will in any way increase the amount of electricity or water which
Landlord determines to be reasonable for use of the Premises as general office
space, nor connect with electric current (except through existing electrical
outlets in the Premises) or water pipes any apparatus or device for the purposes
of using electric current, other energy or water except as set forth in
Article 15 hereof. Landlord shall have the right to install one or more
separately submetered electrical circuits to serve all of Tenant’s equipment,
machinery or appliances which equipment, machinery or appliances requires
electrical current supplied to the Premises for general office purposes as the
same is determined by Landlord which costs of submetering shall be payable by
Tenant to Landlord upon demand. Tenant shall also, at its own cost, have the
right to directly meter the electric services for its Premises in which event
Landlord shall have no right to object to any equipment that uses
“above-standard” amounts of electricity. Tenant agrees to reimburse Landlord for
the submetered electrical current utilized by Tenant at the rates charged to
Landlord to purchase electrical current for the Building, such reimbursement to
be made within fifteen (15) days of the date of the billing therefor; such
billing to occur no more frequently than monthly.

 


5.5                                 CLEANING. UPON PRIOR WRITTEN NOTICE TO
LANDLORD, TENANT MAY PROVIDE ITS OWN JANITORIAL OR CLEANING SERVICES SUBJECT TO
SUPERVISION OF LANDLORD, AT TENANT’S SOLE RESPONSIBILITY, AND BY A JANITORIAL OR
CLEANING CONTRACTOR OR EMPLOYEES AT ALL TIMES SATISFACTORY TO LANDLORD. LANDLORD
SHALL PROVIDE JANITORIAL AND CLEANING SERVICES, IN ACCORDANCE WITH SUCH
REASONABLE STANDARDS GENERALLY PROVIDED IN CLASS A SUBURBAN OFFICE BUILDINGS IN
THE DENVER-BOULDER METROPOLITAN AREA FOR THE COMMON AREAS OF THE BUILDING
COMPLEX.


 


5.6                                 RE-LAMPING. EXCLUSIVE OF THE PREMISES,
LANDLORD SHALL HAVE THE EXCLUSIVE RIGHT TO MAKE ANY REPLACEMENT OF ELECTRIC
LIGHT BULBS, FLUORESCENT TUBES AND BALLASTS IN THE BUILDING COMPLEX THROUGHOUT
THE LEASE TERM AND ANY RENEWAL THEREOF. LANDLORD MAY ADOPT A SYSTEM OF RELAMPING
AND REBALLASTING PERIODICALLY ON A GROUP BASIS IN ACCORDANCE WITH GOOD
MANAGEMENT PRACTICE.


 


5.7                                 FIBER OPTIC.  LANDLORD SHALL HAVE NO
RESPONSIBILITY OR LIABILITY FOR BRINGING EITHER THE PHONE SYSTEM OR FIBER OPTICS
TO THE PREMISES.  NOTHING HEREIN SHALL PROHIBIT LANDLORD FROM ENTERING INTO
LICENSING OR OTHER AGREEMENTS WITH ANY TELECOMMUNICATIONS COMPANY OR ENTITY FOR
THE BUILDING NOR SHALL LANDLORD BE PROHIBITED FROM INSTALLING A MINIMUM POINT OF
ENTRY FIBER OPTICS SYSTEM AND/OR UPDATING OR REPLACING ANY SYSTEM FROM TIME TO
TIME IN THE BUILDING.


 


5.8                                 AFTER HOURS ACCESS. EXCEPT AS SPECIFICALLY
SET FORTH IN SECTIONS 15.2, 21.1 AND 22.2, AND SUBJECT TO APPLICABLE LOCAL LAWS
AND EMERGENCIES, TENANT SHALL HAVE ACCESS TO ITS

 

9

--------------------------------------------------------------------------------


 


PREMISES TWENTY-FOUR HOURS A DAY, SEVEN DAYS A WEEK. TENANT ACKNOWLEDGES THAT
CERTAIN SECURITY MEASURES MAY APPLY DURING NONREGULAR BUSINESS HOURS OR
HOLIDAYS, INCLUDING THE USE OF KEYS FOR ACCESS TO THE BUILDING.


 


ARTICLE 6


 

TENANT REPAIR

 


6.1                                 DAMAGE BY TENANT. IF THE BUILDING COMPLEX,
THE BUILDING, THE PREMISES OR ANY PORTION THEREOF INCLUDING BUT NOT LIMITED TO
THE ELEVATORS, BOILERS, ENGINES, PIPES AND OTHER APPARATUS, OR MEMBERS OF
ELEMENTS OF THE BUILDING (OR ANY OF THEM) USED FOR THE PURPOSE OF CLIMATE
CONTROL OF THE BUILDING OR OPERATING THE ELEVATORS, OR IF THE WATER PIPES,
DRAINAGE PIPES, ELECTRIC LIGHTING OR OTHER EQUIPMENT OF THE BUILDING OR THE ROOF
OR OUTSIDE WALLS OF THE BUILDING OR THE GENERATOR OR THE PARKING FACILITIES OF
LANDLORD AND ALSO THE TENANT FINISH INCLUDING BUT NOT LIMITED TO THE CARPET,
WALL COVERING, DOORS AND WOODWORK, BECOME DAMAGED OR ARE DESTROYED THROUGH THE
NEGLIGENCE, CARELESSNESS OR MISUSE OF TENANT, ITS SERVANTS, AGENTS, EMPLOYEES OR
ANYONE PERMITTED BY TENANT TO BE IN THE BUILDING, OR THROUGH IT OR THEM, THEN
THE COST OF THE NECESSARY REPAIRS, REPLACEMENTS OR ALTERATIONS SHALL BE BORNE BY
TENANT WHO SHALL FORTHWITH PAY THE SAME ON DEMAND TO LANDLORD AS ADDITIONAL
RENT. LANDLORD SHALL HAVE THE EXCLUSIVE RIGHT, BUT NOT THE OBLIGATION, TO MAKE
ANY REPAIRS NECESSITATED BY SUCH DAMAGE.


 


6.2                                 MAINTENANCE. TENANT SHALL KEEP THE PREMISES
IN AS GOOD ORDER, CONDITION AND REPAIR AS WHEN THEY WERE ENTERED UPON. IF TENANT
FAILS TO KEEP THE PREMISES IN SUCH GOOD ORDER, CONDITION AND REPAIR AS REQUIRED
HEREUNDER TO THE SATISFACTION OF LANDLORD, LANDLORD MAY RESTORE THE PREMISES TO
SUCH GOOD ORDER AND CONDITION AND MAKE SUCH REPAIRS WITHOUT LIABILITY TO TENANT
FOR ANY LOSS OR DAMAGE THAT MAY ACCRUE TO TENANT’S PROPERTY OR BUSINESS BY
REASON THEREOF, AND UPON COMPLETION THEREOF, TENANT SHALL PAY TO LANDLORD, AS
ADDITIONAL RENT, UPON DEMAND, THE COST OF RESTORING THE PREMISES TO SUCH GOOD
ORDER AND CONDITION AND OF THE MAKING OF THE REPAIRS.


 


6.3                                 GOOD CONDITION. TENANT SHALL LEAVE THE
PREMISES AT THE END OF EACH BUSINESS DAY IN A REASONABLE CONDITION FOR THE
PURPOSE OF ALLOWING THE PERFORMANCE OF LANDLORD’S CLEANING SERVICES HEREINAFTER
DESCRIBED.


 


6.4                                 SURRENDER. TENANT SHALL DELIVER, AT THE
EXPIRATION OF THE LEASE TERM HEREOF OR UPON SOONER TERMINATION OF THE LEASE
TERM, THE PREMISES IN GOOD REPAIR AS AFORESAID AND IN A STATE OF BROOM
CLEANLINESS.


 


6.5                                 BROKEN GLASS. TENANT SHALL PAY ON DEMAND THE
COST OF REPLACEMENT WITH IDENTICAL QUALITY, SIZE AND CHARACTERISTICS OF GLASS
BROKEN ON THE PREMISES, INCLUDING OUTSIDE WINDOWS AND DOORS OF THE PERIMETER OF
THE PREMISES (INCLUDING PERIMETER WINDOWS IN THE EXTERIOR WALLS) DURING THE
CONTINUANCE OF THIS LEASE, UNLESS THE GLASS SHALL BE BROKEN BY LANDLORD, ITS
SERVANTS, EMPLOYEES OR AGENTS ACTING ON ITS BEHALF.

 

10

--------------------------------------------------------------------------------


 


ARTICLE 7


 

ASSIGNMENT AND SUBLETTING

 


7.1                                 LIMITATIONS. EXCEPT AS SPECIFICALLY SET
FORTH IN SECTIONS 7.4 AND 7.5 BELOW, TENANT SHALL NOT ASSIGN OR IN ANY MANNER
TRANSFER THIS LEASE OR ANY ESTATE OR INTEREST THEREIN THE PREMISES OR ANY PART
THEREOF, OR GRANT ANY LICENSE, CONCESSION OR OTHER RIGHT TO OCCUPY ANY PORTION
OF THE PREMISES WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD WHICH SHALL NOT BE
UNREASONABLY WITHHELD. IN NO EVENT SHALL TENANT HAVE ANY RIGHT TO ASSIGN IF
THERE EXISTS ANY DEFAULT UNDER THIS LEASE. CONSENT BY LANDLORD TO ONE OR MORE
ASSIGNMENTS OF THIS LEASE OR OF THE PREMISES SHALL NOT OPERATE AS A WAIVER OF
LANDLORD’S RIGHTS UNDER THIS SECTION. ANY SUCH ASSIGNMENT OR SUBLETTING WITHOUT
LANDLORD’S CONSENT SHALL BE DEEMED VOID AND CONFER NO RIGHTS UPON A THIRD PARTY.
NOTWITHSTANDING ANY ASSIGNMENT, TENANT AND ANY GUARANTOR OF TENANT’S OBLIGATIONS
UNDER THIS LEASE SHALL AT ALL TIMES REMAIN FULLY RESPONSIBLE AND LIABLE FOR THE
PAYMENT OF THE RENTAL HEREIN SPECIFIED AND FOR COMPLIANCE WITH ALL OTHER TERMS
AND CONDITIONS OF THIS LEASE. WITHOUT IN ANY WAY LIMITING LANDLORD’S RIGHT TO
REFUSE TO GIVE CONSENT, LANDLORD RESERVES THE RIGHT IN THE EVENT IT DOES GIVE
CONSENT TO IMPOSE SUCH CONDITIONS UPON ITS CONSENT AS LANDLORD DEEMS NECESSARY
INCLUDING THE REQUIREMENT OF ADDITIONAL SECURITY WHICH IN LANDLORD’S BUSINESS
JUDGMENT SHALL INSURE THE STATE OF THE PREMISES AND THE RENTALS DUE UNDER THIS
LEASE. LANDLORD SHALL ALSO HAVE THE RIGHT IN THE EVENT OF SUCH PROPOSED
ASSIGNMENT TO TERMINATE THIS LEASE IN WHICH EVENT LANDLORD SHALL HAVE THE RIGHT,
BUT NOT THE OBLIGATION, TO ENTER INTO A LEASE WITH SUCH PROPOSED ASSIGNEE.


 

Neither this Lease nor any interest therein shall be assignable as to the
interest of Tenant by operation of law, without the written consent of Landlord.
A sale by Tenant of all or substantially all of its assets or all or
substantially all of its stock, if Tenant is a publicly traded corporation, a
merger of Tenant with another corporation; or the transfer of twenty-five
percent (25%) or more of the stock of Tenant if Tenant’s stock is not publicly
traded; or the transfer of fifty percent (50%) or more of the beneficial
ownership interest in Tenant if Tenant is a partnership without the prior
written consent of Landlord, shall constitute a prohibited assignment hereunder,
subject to the limitations set forth above. Notwithstanding the foregoing, such
assignment shall not be prohibited if Tenant is not in default hereunder and the
net worth of Tenant upon such assignment is not less than ten million dollars
with not more than ten percent of such net worth attributable to good will.
Prior to such assignment being deemed effective Tenant shall deliver to Landlord
current financials prepared in accordance with GAAP by an independent certified
public accountant.

 


7.2                                 ACCEPTANCE OF PERFORMANCE.  IF THIS LEASE BE
ASSIGNED OR IF THE PREMISES OR ANY PART THEREOF BE SUBLET OR OCCUPIED BY ANYBODY
OTHER THAN TENANT, LANDLORD MAY, AFTER DEFAULT BY TENANT, COLLECT THE RENT FROM
THE ASSIGNEE, SUBTENANT OR OCCUPANT AND APPLY THE NET AMOUNT COLLECTED TO THE
RENT HEREIN RESERVED RETAINING THE REMAINDER, IF ANY, FOR THE ACCOUNT OF
LANDLORD, BUT NO SUCH ASSIGNMENT, SUBLETTING, OCCUPANCY OR COLLECTION SHALL BE
DEEMED AN ACCEPTANCE OF THE ASSIGNEE, SUBTENANT OR OCCUPANT AS TENANT HEREOF, OR
CONSTITUTE A RELEASE OF TENANT FROM FURTHER PERFORMANCE BY TENANT OF THE
COVENANTS ON THE PART OF TENANT HEREIN CONTAINED.

 

11

--------------------------------------------------------------------------------


 


7.3                                 DOCUMENT REVIEW. ALL DOCUMENTS UTILIZED BY
TENANT TO EVIDENCE ANY SUBLETTING OR ASSIGNMENT FOR WHICH LANDLORD’S CONSENT HAS
BEEN REQUESTED, SHALL BE SUBJECT TO PRIOR REASONABLE APPROVAL BY LANDLORD OR ITS
ATTORNEY.  WHEREVER LANDLORD’S PRIOR APPROVAL OR CONSENT TO ANY ASSIGNMENT OR
SUBLEASE IS REQUIRED PURSUANT TO THIS ARTICLE 7, THEN, IN SUCH EVENT, TENANT
SHALL SUBMIT TO LANDLORD IN WRITING, BY NOTICE DIRECTED TO LANDLORD’S VICE
PRESIDENT OF LEASING, AT LANDLORD’S ADDRESS, AT LEAST FIFTEEN (15) BUSINESS DAYS
IN ADVANCE OF THE DATE ON WHICH TENANT DESIRES TO MAKE SUCH PROPOSED ASSIGNMENT
OR SUBLEASE AT LEAST THE FOLLOWING INFORMATION AND MATERIALS (EACH, A “TENANT’S
REQUEST TO ASSIGN OR SUBLET”):  (A) ALL OF THE TERMS OF SAID PROPOSED ASSIGNMENT
OR SUBLEASE, INCLUDING THE PROPOSED EFFECTIVE DATE THEREOF, (B) THE NAME AND
ADDRESS OF EACH PROPOSED ASSIGNEE OR SUBTENANT, (C) THE PORTION OR PORTIONS OF
THE PREMISES AS TO WHICH THE REQUESTED ASSIGNMENT OR SUBLEASE IS PROPOSED TO
APPLY, AND (D) IN THE CASE OF A REQUESTED SUBLEASE, THE FORM OF SUCH PROPOSED
SUBLEASE.  LANDLORD MAY REQUIRE TENANT TO OBTAIN AND SUBMIT CURRENT FINANCIAL
STATEMENTS OF ANY PROPOSED ASSIGNEE OR SUBTENANT.  LANDLORD SHALL THEN HAVE A
PERIOD OF FIVE (5) BUSINESS DAYS FOLLOWING RECEIPT OF TENANT’S REQUEST TO ASSIGN
OR SUBLET WITHIN WHICH TO NOTIFY TENANT IN WRITING WHETHER LANDLORD ELECTS TO
(I) CANCEL AND TERMINATE THIS LEASE AS TO THE SPACE SO AFFECTED AS OF THE
PROPOSED EFFECTIVE DATE SO SPECIFIED BY TENANT IN ITS NOTICE, IN WHICH EVENT
TENANT WILL BE RELIEVED OF ALL OBLIGATIONS UNDER THE LEASE AS TO SUCH SPACE AS
THE DATE SO SPECIFIED BY TENANT; (II) PERMIT TENANT TO ASSIGN THIS LEASE OR
SUBLET SUCH SPACE FOR THE DURATION SPECIFIED BY TENANT IN ITS NOTICE; OR (III)
REJECT THE PROPOSED ASSIGNMENT OR SUBLEASE ON REASONABLE GROUNDS.  IF LANDLORD
FAILS TO NOTIFY TENANT IN WRITING OF LANDLORD’S ELECTION WITHIN FIVE (5)
BUSINESS DAYS OF RECEIPT FROM TENANT OF ALL OF THE INFORMATION AND MATERIALS
REQUIRED IN THIS PARAGRAPH, LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE
PROPOSED ASSIGNMENT OR SUBLEASE.  IF TENANT DESIRES TO ASSIGN THE LEASE OR
SUBLEASE ANY PORTION OF THE PREMISES WHICH UNDER THE TERMS OF THIS ARTICLE 7
REQUIRES LANDLORD’S PRIOR CONSENT OR APPROVAL, THEN TENANT SHALL PAY LANDLORD’S
ACTUAL AND REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND EXPENSES) PAID TO OR INCURRED WITH ANY THIRD PARTY IN
CONNECTION WITH RESPONDING TO TENANT’S REQUEST TO ASSIGN OR SUBLET.


 


7.4                                 SUBLETTING. PROVIDED THAT TENANT IS NOT IN
DEFAULT HEREUNDER, TENANT MAY FROM TIME TO TIME SUBLET ALL OR ANY PORTION OF THE
PREMISES TO ANY SUBTENANT WITHOUT LANDLORD’S PRIOR CONSENT, SUBJECT, HOWEVER, TO
EACH OF THE FOLLOWING CONDITIONS BEING FULLY COMPLIED WITH BY TENANT:


 


(A)                                  THE SUBTENANT MUST USE THE PREMISES IN
COMPLIANCE WITH THE PROVISIONS SET FORTH IN ARTICLE 9 AND FOR NO OTHER PURPOSE.


 


(B)                                 A FULLY EXECUTED SUBLEASE SHALL BE DELIVERED
BY TENANT TO LANDLORD WITHIN THIRTY (30) DAYS OF FULL EXECUTION THEREOF. FAILURE
BY TENANT TO DELIVER A COPY THEREOF TO LANDLORD WITHIN THE ABOVE TIME FRAME
SHALL GIVE LANDLORD, AT ITS OPTION, THE RIGHT TO TERMINATE THE SUBLEASE WHICH
RIGHT OF TERMINATION SHALL BE IN ADDITION TO AND NOT IN LIMITATION OF ANY OTHER
RIGHT OR REMEDY OF LANDLORD.


 


(C)                                  TENANT, GAIAM, INC., SHALL AT ALL TIMES
REMAIN PRIMARILY LIABLE UNDER THE LEASE. THIS RIGHT TO SUBLET WITHOUT LANDLORD’S
PRIOR CONSENT SHALL BE PERSONAL TO GAIAM, INC., AND SHALL TERMINATE IF GAIAM,
INC. ASSIGNS ITS INTEREST IN THE LEASE IN WHOLE OR IN PART.

 

12

--------------------------------------------------------------------------------


 


(D)                                 NO SUBTENANT MAY FURTHER SUBLEASE OR ASSIGN
ITS INTEREST IN THE SUBLEASE WITHOUT BOTH GAIAM, INC.’S AND LANDLORD’S PRIOR
WRITTEN CONSENT, WHICH MAY BE GIVEN OR WITHHELD IN THEIR RESPECTIVE SOLE AND
ABSOLUTE DISCRETION.


 


7.5                                 AFFILIATED ENTITY. PROVIDED TENANT IS NOT IN
DEFAULT OF THIS LEASE, WHICH DEFAULT HAS NOT BEEN CURED WITHIN ANY APPLICABLE
CURE PERIOD, TENANT MAY, WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT ASSIGN THE
LEASE TO:  (I) A SUBSIDIARY, AFFILIATE, DIVISION OR CORPORATION CONTROLLED OR
UNDER COMMON CONTROL WITH TENANT; (II) A SUCCESSOR CORPORATION TO TENANT BY
MERGER, CONSOLIDATION, OR NONBANKRUPTCY REORGANIZATION; (III) A PURCHASER OF
SUBSTANTIALLY ALL OF TENANT’S ASSETS AND WHO CONTINUES TO OPERATE AS “TENANT” IN
THE PREMISES (COLLECTIVELY, “PERMITTED ASSIGNEES”). TENANT ACKNOWLEDGES WARRANTS
AND AGREES THAT THE PERMITTED ASSIGNEE SHALL ASSUME ALL LIABILITIES AND
OBLIGATIONS OF TENANT UNDER THE LEASE. TENANT SHALL NOTIFY LANDLORD OF ALL
PERMITTED ASSIGNEE(S) WITHIN THIRTY (30) DAYS OF SUCH ASSIGNMENT OR SUBLETTING.
FOR THE PURPOSE OF THIS LEASE, SALE OR TRANSFER OF TENANT’S CAPITAL STOCK,
INCLUDING WITHOUT LIMITATION, A TRANSFER IN REORGANIZATION OF TENANT AND ANY
SALE THROUGH ANY PUBLIC EXCHANGE, SHALL NOT BE DEEMED AN ASSIGNMENT, SUBLETTING,
OR ANY OTHER TRANSFER OF THE LEASE OR THE PREMISES, PROVIDED THAT THE SURVIVING
ENTITY IN SUCH TRANSFER ASSUMES THE LEASE BY OPERATION OF LAW.


 


ARTICLE 8


 

TRANSFER BY LANDLORD AND LIMITED LIABILITY

 


8.1                                 TRANSFER OF LANDLORD’S INTEREST. IN THE
EVENT OF A SALE, CONVEYANCE, OR ASSIGNMENT BY LANDLORD OF LANDLORD’S INTEREST IN
THE BUILDING COMPLEX (OTHER THAN A TRANSFER FOR SECURITY PURPOSES ONLY),
LANDLORD SHALL BE RELIEVED FROM AND AFTER THE DATE SPECIFIED IN ANY SUCH NOTICE
OF TRANSFER OR ASSIGNMENT OF ALL OF LANDLORD’S OBLIGATIONS AND LIABILITIES
ACCRUING THEREAFTER ON THE PART OF LANDLORD, AND TENANT AGREES TO LOOK ONLY
TOWARD SUCH ASSIGNEE OR TRANSFEREE OF LANDLORD’S INTEREST.


 


8.2                                 LIMITED LIABILITY OF LANDLORD. ANYTHING
CONTAINED IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING, TENANT AGREES THAT
TENANT SHALL LOOK SOLELY TO THE ESTATE OF LANDLORD IN THE BUILDING COMPLEX FOR
THE COLLECTION OF ANY JUDGMENT (OR OTHER JUDICIAL PROCESS) REQUIRING THE PAYMENT
OF MONEY BY LANDLORD IN THE EVENT OF ANY DEFAULT OR BREACH BY LANDLORD WITH
RESPECT TO ANY OF THE TERMS AND PROVISIONS OF THIS LEASE TO BE OBSERVED OR
PERFORMED BY LANDLORD, SUBJECT, HOWEVER, TO THE PRIOR RIGHTS OF THE HOLDER OF
ANY MORTGAGE COVERING THE BUILDING COMPLEX, AND NO OTHER ASSETS OF LANDLORD, ITS
PARTNERS, AGENTS, EMPLOYEES, OFFICERS, OR EMPLOYEES OR OFFICERS OF ANY OF ITS
PARTNERS SHALL BE SUBJECT TO LEVY, EXECUTION OR OTHER JUDICIAL PROCESS FOR THE
SATISFACTION OF TENANT’S CLAIM AND LANDLORD SHALL NOT BE LIABLE FOR ANY SUCH
DEFAULT OR BREACH EXCEPT TO THE EXTENT OF LANDLORD’S ESTATE IN THE BUILDING
COMPLEX.


 


8.3                                 LIMITED LIABILITY OF TENANT. LANDLORD AGREES
THAT THE PERSONAL ASSETS OF TENANT’S EMPLOYEES, DIRECTORS AND OFFICERS SHALL NOT
BE SUBJECT TO LEVY, EXECUTION, OR OTHER JUDICIAL PROCESS FOR THE SATISFACTION OF
LANDLORD’S CLAIM AGAINST TENANT.

 

13

--------------------------------------------------------------------------------


 


ARTICLE 9


 

USE OF PREMISES

 


9.1                                 USE.  EXCEPT AS EXPRESSLY PERMITTED BY PRIOR
WRITTEN CONSENT OF LANDLORD, THE PREMISES SHALL NOT BE USED OTHER THAN FOR A
VIDEO PRODUCTION COMPANY AND FOR OTHER GENERAL BUSINESS OFFICE PURPOSES. ANY
OTHER USE SHALL REQUIRE LANDLORD’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE
UNREASONABLY WITHHELD PROVIDED THAT SUCH USE COMPLIES WITH APPLICABLE
RESTRICTIVE COVENANTS AND ZONING, THE USE IS CONSISTENT WITH A FIRST CLASS
SUBURBAN OFFICE BUILDING, AND DOES NOT GENERATE, STORE, USE, OR DISPOSE OF ANY
HAZARDOUS, TOXIC OR INFECTIOUS SUBSTANCES IN OR FROM THE PREMISES. ALL USE OF
THE PREMISES SHALL COMPLY WITH THE TERMS OF THIS LEASE AND ALL APPLICABLE LAWS,
ORDINANCES, REGULATIONS OR OTHER GOVERNMENTAL ORDINANCES FROM TIME TO TIME IN
EXISTENCE.


 


9.2                                 COMPLIANCE WITH RULES AND REGULATIONS.
TENANT AND EMPLOYEES AND ALL PERSONS VISITING OR DOING BUSINESS WITH TENANT IN
THE PREMISES SHALL BE BOUND BY AND SHALL OBSERVE THE REASONABLE RULES AND
REGULATIONS AS SET FORTH IN EXHIBIT C ATTACHED HERETO AND MADE A PART HEREOF,
WHICH MAY, AT LANDLORD’S SOLE DISCRETION, BE PROMULGATED, AMENDED, OR EXPANDED
FROM TIME TO TIME DURING THE LEASE TERM BY LANDLORD RELATING TO THE BUILDING,
THE BUILDING COMPLEX AND/OR THE PREMISES OF WHICH NOTICE IN WRITING SHALL BE
GIVEN TO TENANT WITHIN THIRTY (30) DAYS OF SUCH CLAUSE AT WHICH TIME THEY WILL
BECOME EFFECTIVE AND ALL SUCH RULES AND REGULATIONS AS CHANGED FROM TIME TO TIME
SHALL BE DEEMED TO BE INCORPORATED INTO AND FORM A PART OF THIS LEASE. ANY
DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF SUCH RULES AND REGULATIONS SHALL BE
A DEFAULT HEREUNDER AND LANDLORD SHALL HAVE ALL REMEDIES PROVIDED FOR IN THIS
LEASE IN THE EVENT OF DEFAULT BY TENANT.  LANDLORD HOWEVER, SHALL NOT BE
RESPONSIBLE TO TENANT FOR NONOBSERVANCE BY ANY OTHER TENANT OR PERSON OF ANY
TENANT OR PERSON OF ANY SUCH RULES AND REGULATIONS. NOTWITHSTANDING THE ABOVE
EXCEPT AS REQUIRED BY ANY GOVERNMENTAL AUTHORITY, LAW, OR PURSUANT TO RECORDED
DOCUMENTS, LANDLORD SHALL NOT ADVERSELY IMPOSE ANY NEW RULES AND REGULATIONS
UPON TENANT WITHOUT TENANT’S CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD.


 


9.3                                 ELECTRONICS TESTING LAB. SUBJECT TO
COMPLIANCE WITH (I) ALL OTHER PROVISIONS OF THIS LEASE, (II) APPLICABLE ZONING,
USE AND BUILDING CODE RESTRICTIONS, (III) INSURANCE REQUIREMENTS, AND (IV) ANY
RESTRICTIONS AND REQUIREMENTS IMPOSED BY APPLICABLE RECORDED COVENANTS AND
REGULATIONS, TENANT MAY USE A PORTION OF THE PREMISES FOR AN ELECTRONICS TESTING
LAB.


 


ARTICLE 10


 

INSURANCE

 

10.1                           Tenant’s Insurance.

 

(a)                                  Tenant further covenants and agrees that
throughout the Lease Term hereof, Tenant will carry and maintain, at its sole
cost and expense, the following types of insurance, in the amounts specified and
in the form hereinafter provided for:

 

(i)                                     Commercial General and Umbrella
Liability Insurance covering the Premises and Tenant’s use thereof against
claims for personal injury or death, property damage

 

14

--------------------------------------------------------------------------------


 

and product liability occurring upon, in or about the Premises, such insurance
to be written on an occurrence basis (not a claims made basis), with a limit for
each occurrence not less than $1,000,000 and to have general aggregate limits of
not less than $2,000,000, together with umbrella or excess liability insurance
with limits of $15,000,000 for each occurrence and in the aggregate, for each
policy year.  The insurance coverage required under this Section 10.1(a)(i)
shall, in addition, extend to any liability of Tenant arising out of the
indemnities provided for in Section 14.1 and, if necessary, the policy shall
contain a contractual endorsement to that effect.  CGL insurance shall be
written on ISO occurrence form CG 00 01 01 96 (or a substitute form providing
equivalent or better coverage).  The certificate of insurance evidencing the
Commercial General Liability and Umbrella Liability coverage shall specify all
endorsements required herein, shall name all additional insureds via the CG 2011
Additional Insured-Managers/Lessors of Premises endorsement required by
Section 10.1(b) below.

 

(ii)                                  Commercial all risk property insurance
covering all of the items included in Tenant’s leasehold improvements, heating,
ventilating and air conditioning equipment maintained by Tenant, trade fixtures,
merchandise and personal property from time to time in, on or upon the Premises,
and alterations, additions or changes made by Tenant pursuant to Section 15.1,
in an amount not less than one hundred percent (100%) of their full replacement
value from time to time during the Term, providing protection against perils
included within the ISO Special Causes of Loss –Form insurance policy (or
substitute form providing, in Landlord’s reasonable discretion, equivalent or
better coverage), together with insurance against sprinkler damage, vandalism
and malicious mischief.  Any policy proceeds from such insurance shall be held
in trust by Tenant’s insurance company for the repair, construction and
restoration or replacement of the property damaged or destroyed unless this
Lease shall cease and terminate under the provisions of Section 21.1 of this
Lease.  The certificate of insurance evidencing such coverage which is delivered
by Tenant pursuant to Section 10.1(b) below shall designate Landlord and Wells
Management, Inc. as loss payee as their interests may appear with respect to the
Building, all leasehold improvements, heating, ventilating and air-conditioning
equipment and all fixtures (other than Tenant’s trade fixtures).

 

(iii)                               Workers’ Compensation and Employer’s
Liability insurance affording statutory coverage and containing statutory limits
with the Employer’s Liability portion thereof to have minimum limits of
$500,000.00.

 

(iv)                              INTENTIONALLY DELETED.

 

(v)                                 Automobile (and if necessary, commercial
umbrella) liability insurance with a limit of not less than $5,000,000 for each
accident.  Such insurance shall insure liability arising out of any automobiles
used in connection with Tenant’s business (including owned, hired, leased and
non-owned automobiles).

 

(b)                                 All policies of the insurance provided for
in Section 10.1(a) shall be issued in form acceptable to Landlord by insurance
companies with a rating and financial size of not less than A-X in the most
current available “Best’s Insurance Reports”, and licensed to do business in the
state in which Landlord’s Building is located.  Landlord, in its sole
discretion,

 

15

--------------------------------------------------------------------------------


 

shall be permitted to temporarily waive or accept alternative coverages for
Tenant’s insurance as required by the terms of this Section 10.1.  Each and
every such policy:

 

(i)                                     shall name Landlord and Wells
Management, Inc., Wells Real Estate Funds, Inc. and subsidiary and affiliated
companies, officers, directors and employees as an additional insured (as well
as any mortgagee of Landlord and any other party reasonably designated by
Landlord) and the coverage in Section 10.1(a)(ii), above, shall also name
Landlord as loss payee as its interest may appear with respect to all leasehold
improvements, heating, ventilating and air-conditioning equipment and fixtures
(other than Tenant’s trade fixtures).

 

(ii)                                  shall (and a certificate thereof shall be
delivered to Landlord at or prior to the execution of the Lease) be delivered to
each of Landlord and any such other parties in interest within thirty (30) days
after delivery of possession of the Premises to Tenant and thereafter within
thirty (30) days prior to the expiration of each such policy, and, as often as
any such policy shall expire or terminate.  Renewal or additional policies shall
be procured and maintained by Tenant in like manner and to like extent;

 

(iii)                               shall contain a provision that the insurer
will give to Landlord and such other parties in interest at least thirty (30)
days notice in writing in advance of any material change, cancellation,
termination or lapse, or the effective date of any reduction in the amounts of
insurance; and

 

(iv)                              shall be written as a primary policy which
does not contribute to and is not in excess of coverage which Landlord may
carry.

 

(c)                                  Any insurance provided for in
Section 10.1(a) may be maintained by means of a policy or policies of blanket
insurance, covering additional items or locations or insureds, provided,
however, that:

 

(i)                                     Landlord and any other parties in
interest from time to time designated by Landlord to Tenant shall be named as an
additional insured thereunder as its interest may appear;

 

(ii)                                  the coverage afforded Landlord and any
such other parties in interest will not be reduced or diminished by reason of
the use of such blanket policy of insurance;

 

(iii)                               any such policy or policies [except any
covering the risks referred to in Section 10.1(a)] shall specify therein (or
Tenant shall furnish Landlord with a written statement from the insurers under
such policy specifying) the amount of the total insurance allocated to Tenant’s
improvements and property more specifically detailed in Section 22(a); and

 

(iv)                              the requirements set forth in this
Section 10.1 are otherwise satisfied.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary set
forth hereinabove, Landlord and Tenant do hereby waive any and all claims
against one another for damage to or destruction of real or personal property to
the extent such damage or destruction can be covered by an ISO Causes of Loss –
Special Form property insurance of the type described in Section 10.1(a)(ii)
above.  Each party shall also be responsible for the payment of any deductible
amounts required to be paid under the applicable ISO Causes of Loss – Special
Form property insurance carried by the party whose property is damaged.  These
waivers shall apply if the damage would have been covered by a customary ISO
Causes of Loss – Special Form property insurance policy, even if the party fails
to obtain such coverage.  The intent of this provision is that each party shall
look solely to its insurance with respect to property damage or destruction
which can be covered by ISO Causes of Loss – Special Form property insurance of
the type described in Section 10.1(a)(ii).  To further effectuate the provisions
of this Section 10.1(d),  Landlord and Tenant both agree to provide copies of
this Lease (and in particular, these waivers) to their respective insurance
carriers and to require such insurance carriers to waive all rights of
subrogation against the other party with respect to property damage covered by
the applicable ISO Causes of Loss – Special Form property insurance policy.

 

(e)                                  Tenant acknowledges and agrees that any
contractors (and subcontractors of any tier) hired by Tenant to do work in the
Premises will be required to carry sufficient insurance coverage insuring the
contractor (or subcontractor), Tenant and Landlord with terms equivalent to
those specified in this Section 10.1, and Tenant shall provide certificates of
such insurance to Landlord prior to commencing any work in the Premises.

 


10.2                           LANDLORD’S INSURANCE.  LANDLORD AGREES TO CARRY
OR CAUSE TO BE CARRIED DURING THE TERM HEREOF COMMERCIAL GENERAL AND UMBRELLA
LIABILITY INSURANCE COVERAGE ON THE BUILDING COMPLEX PROVIDING COVERAGE AGAINST
CLAIMS FOR PERSONAL INJURY OR DEATH, PROPERTY DAMAGE AND PRODUCT LIABILITY
OCCURRING UPON, IN OR ABOUT THE BUILDING COMPLEX, SUCH INSURANCE TO BE WRITTEN
ON AN OCCURRENCE BASIS (NOT A CLAIMS MADE BASIS), WITH A LIMIT FOR EACH
OCCURRENCE NOT LESS THAN $1,000,000 AND TO HAVE GENERAL AGGREGATE LIMITS OF NOT
LESS THAN $5,000,000 FOR EACH POLICY YEAR.  THE INSURANCE COVERAGE REQUIRED
UNDER THIS SECTION 10.2 SHALL, IN ADDITION, EXTEND TO ANY LIABILITY OF LANDLORD
ARISING OUT OF THE INDEMNITIES PROVIDED FOR IN SECTION 14.2 AND, IF NECESSARY,
THE POLICY SHALL CONTAIN A CONTRACTUAL ENDORSEMENT TO THAT EFFECT.  CGL
INSURANCE SHALL BE WRITTEN ON ISO OCCURRENCE FORM CG 00 01 01 96 (OR A
SUBSTITUTE FORM PROVIDING EQUIVALENT OR BETTER COVERAGE).  LANDLORD ALSO AGREES
TO CARRY DURING THE TERM HEREOF INSURANCE FOR FIRE, EXTENDED COVERAGE, VANDALISM
AND MALICIOUS MISCHIEF, INSURING THE BUILDING COMPLEX (EXCLUDING FOUNDATIONS,
EXCAVATIONS AND OTHER NON-INSURABLE ITEMS) FOR THE FULL INSURABLE VALUE THEREOF.
LANDLORD MAY, BUT SHALL NOT BE OBLIGATED TO, TAKE OUT AND CARRY ANY OTHER FORM
OR FORMS OF INSURANCE AS IT OR THE MORTGAGEES OF LANDLORD MAY REASONABLY
DETERMINE TO BE ADVISABLE. NOTWITHSTANDING ANY CONTRIBUTION BY TENANT TO THE
COST OF INSURANCE PREMIUMS, AS PROVIDED IN ARTICLE 4, TENANT ACKNOWLEDGES THAT
IT HAS NO RIGHT TO RECEIVE ANY PROCEEDS FROM ANY SUCH INSURANCE POLICIES CARRIED
BY LANDLORD, AND THAT SUCH INSURANCE WILL BE FOR THE SOLE BENEFIT OF LANDLORD,
WITH NO COVERAGE FOR TENANT FOR ANY RISK INSURED AGAINST.


 


10.3                           SUBROGATION. THE PARTIES HERETO AGREE THAT ANY
AND ALL FIRE, EXTENDED COVERAGE AND/OR PROPERTY DAMAGE INSURANCE WHICH IS
REQUIRED TO BE CARRIED BY EITHER SHALL BE ENDORSED WITH

 

17

--------------------------------------------------------------------------------


 


A SUBROGATION CLAUSE, SUBSTANTIALLY AS FOLLOWS: “THIS INSURANCE SHALL NOT BE
INVALIDATED SHOULD THE INSURED WAIVE, IN WRITING PRIOR TO A LOSS, ANY AND ALL
RIGHT OF RECOVERY AGAINST ANY PARTY FOR ANY SPECIAL CAUSES OF LOSS,” AND EACH
PARTY HERETO WAIVES ALL CLAIMS FOR RECOVERY FROM THE OTHER PARTY, ITS OFFICERS,
AGENTS OR EMPLOYEES FOR ANY LOSS OR DAMAGE (WHETHER OR NOT SUCH LOSS OR DAMAGE
IS CAUSED BY NEGLIGENCE OF THE OTHER PARTY), AND NOTWITHSTANDING ANY PROVISIONS
CONTAINED IN THIS LEASE TO THE CONTRARY, TO ANY OF ITS REAL OR PERSONAL PROPERTY
INSURED UNDER VALID AND COLLECTIBLE INSURANCE POLICIES TO THE EXTENT OF THE
COLLECTIBLE RECOVERY UNDER SUCH INSURANCE.


 


ARTICLE 11


 

OBSERVANCE OF LAW

 


11.1                           LAW.  TENANT SHALL COMPLY WITH ALL PROVISIONS OF
LAW, INCLUDING WITHOUT LIMITATION, FEDERAL, STATE, COUNTY AND CITY LAWS,
ORDINANCES AND REGULATIONS AND ANY OTHER GOVERNMENTAL, QUASI-GOVERNMENTAL OR
MUNICIPAL REGULATIONS, WHICH SHALL IMPOSE ANY DUTY UPON LANDLORD OR TENANT, AND
WHICH RELATE TO THE PARTITIONING, EQUIPMENT OPERATION, ALTERATION, OCCUPANCY AND
USE OF THE PREMISES, AND TO THE MAKING OF ANY REPAIRS, REPLACEMENTS,
ALTERATIONS, ADDITIONS, CHANGES, SUBSTITUTIONS OR IMPROVEMENTS OF OR TO THE
PREMISES. MOREOVER, TENANT SHALL COMPLY WITH ALL POLICE, FIRE AND SANITARY
REGULATIONS IMPOSED BY ANY FEDERAL, STATE, COUNTY OR MUNICIPAL AUTHORITIES, OR
MADE BY INSURANCE UNDERWRITERS, AND TO OBSERVE AND OBEY ALL GOVERNMENTAL AND
MUNICIPAL REGULATIONS AND OTHER REQUIREMENTS GOVERNING THE CONDUCT OF ANY
BUSINESS CONDUCTED IN THE PREMISES.


 


11.2                           TAXES. TENANT SHALL FULLY AND TIMELY PAY ALL
BUSINESS AND OTHER TAXES, CHARGES, RATES, DUTIES, ASSESSMENTS AND LICENSE FEES
LEVIED, RATES IMPOSED, CHARGED OR ASSESSED AGAINST OR IN RESPECT OF TENANT’S
OCCUPANCY OF THE PREMISES OR IN RESPECT OF THE PERSONAL PROPERTY, TRADE
FIXTURES, FURNITURE AND FACILITIES OF TENANT OR THE BUSINESS OR INCOME OF TENANT
ON AND FROM THE PREMISES, IF ANY, AS AND WHEN THE SAME SHALL BECOME DUE, AND TO
INDEMNIFY AND HOLD LANDLORD HARMLESS FROM AND AGAINST ALL PAYMENT OF SUCH TAXES,
CHARGES, RATES, DUTIES, ASSESSMENTS AND LICENSE FEES AND AGAINST ALL LOSS,
COSTS, CHARGES AND EXPENSES OCCASIONED BY OR ARISING FROM ANY AND ALL SUCH
TAXES, RATES, DUTIES, ASSESSMENTS AND LICENSE FEES, AND TO PROMPTLY DELIVER TO
LANDLORD FOR INSPECTION, UPON WRITTEN REQUEST OF LANDLORD, EVIDENCE SATISFACTORY
TO LANDLORD OF ANY SUCH PAYMENTS.

 

18

--------------------------------------------------------------------------------


 


ARTICLE 12


 

WASTE AND NUISANCE

 


12.1                           TENANT SHALL NOT COMMIT, SUFFER OR PERMIT ANY
WASTE OR DAMAGE OR DISFIGURATION OR INJURY TO THE PREMISES OR COMMON AREAS IN
THE BUILDING OR THE FIXTURES AND EQUIPMENT LOCATED THEREIN OR THEREON, OR PERMIT
OR SUFFER ANY OVERLOADING OF THE FLOORS THEREOF AND SHALL NOT PLACE THEREIN ANY
SAFE, HEAVY BUSINESS MACHINERY, COMPUTERS, DATA PROCESSING MACHINES, OR OTHER
HEAVY THINGS WITHOUT FIRST OBTAINING THE CONSENT IN WRITING OF LANDLORD AND, IF
REQUESTED, BY LANDLORD’S SUPERINTENDING ARCHITECT, AND NOT USE OR PERMIT TO BE
USED ANY PART OF THE PREMISES FOR ANY DANGEROUS, NOXIOUS OR OFFENSIVE TRADE OR
BUSINESS, AND SHALL NOT CAUSE OR PERMIT ANY NUISANCE, NOISE OR ACTION IN, AT OR
ON THE PREMISES. TENANT SHALL NOT STORE, PRODUCE, MAINTAIN OR DISPOSE OF ANY
MATERIALS OR SUBSTANCES IN OR ABOUT THE PREMISES, THE BUILDING OR BUILDING
COMPLEX WHICH IS A REGULATED, TOXIC, HAZARDOUS OR INFECTIOUS MATERIAL OR
SUBSTANCE UNDER ANY ENVIRONMENTAL STATUTE, RULE, REGULATION, OR ORDINANCE OF ANY
GOVERNMENTAL AUTHORITY.


 


ARTICLE 13


 

ENTRY BY LANDLORD

 


13.1                           LANDLORD AND ITS AGENTS SHALL HAVE THE RIGHT TO
ENTER THE PREMISES ESCORTED BY AN EMPLOYEE OR REPRESENTATIVE OF TENANT, AT ALL
REASONABLE TIMES, UPON PRIOR VERBAL NOTICE TO TENANT AS SET FORTH BELOW FOR THE
PURPOSE OF EXAMINING OR INSPECTING THE SAME, AND ANY OTHER SERVICES TO BE
PROVIDED BY LANDLORD TO TENANT HEREUNDER, TO SHOW THE SAME TO PROSPECTIVE BONA
FIDE PURCHASERS, LENDERS, INVESTORS OR TENANTS OF THE BUILDING (COLLECTIVELY,
“PROSPECT VISITS”), AND TO MAKE SUCH ALTERATIONS, REPAIRS, IMPROVEMENTS OR
ADDITIONS, WHETHER STRUCTURAL OR OTHERWISE, TO THE PREMISES OR TO THE BUILDING
AS LANDLORD MAY DEEM NECESSARY OR DESIRABLE. TENANT SHALL REASONABLY COOPERATE
WITH LANDLORD TO PERMIT SUCH ACCESS AND PROVIDE AN ESCORT. NOTICES FOR ENTRY
SHALL BE GIVEN TO AN OFFICER OR SUPERVISOR OF TENANT, AS SET FORTH ON A WRITTEN
LIST DELIVERED BY TENANT TO LANDLORD. NOTWITHSTANDING THE ABOVE, LANDLORD SHALL
HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO ENTER UNESCORTED AND WITHOUT NOTICE
FOR JANITORIAL SERVICES (IF NOT SUPPLIED BY TENANT) OR IF LANDLORD REASONABLY
BELIEVES THAT THERE EXISTS AN EMERGENCY.  LANDLORD MAY ENTER BY MEANS OF A
MASTER KEY WITHOUT LIABILITY TO TENANT EXCEPT FOR ANY FAILURE TO EXERCISE DUE
CARE FOR TENANT’S PROPERTY AND WITHOUT AFFECTING THIS LEASE. LANDLORD SHALL USE
REASONABLE EFFORTS TO GIVE TENANT NOT LESS THAN 48 HOURS PRIOR NOTICE OF
PROSPECT VISITS AND WILL COORDINATE SUCH ENTRY WITH TENANT SO AS TO NOT
INTERFERE WITH ANY OF TENANT’S FILM PRODUCTION INCLUDING DELAYING OR SCHEDULING
OF SUCH VISITS AFTER BUSINESS HOURS IF REASONABLY REQUESTED BY TENANT. IF SUCH
PROSPECT VISITS EXCEED TEN (10) PER CALENDAR YEAR THEN LANDLORD WILL PAY TO
TENANT FOR EACH ADDITIONAL VISIT DURING SUCH CALENDAR YEAR A VISITATION FEE
EQUAL TO $50.00 PER HOUR FOR EACH ADDITIONAL PROSPECT VISIT DURING THE
APPLICABLE CALENDAR YEAR, PRORATA FOR ANY PARTIAL HOUR OF VISITATION.

 

19

--------------------------------------------------------------------------------


 


ARTICLE 14


 

INDEMNIFICATION OF LANDLORD

 


14.1                           TENANT’S INDEMNITY. SUBJECT TO THE PROVISIONS OF
SECTION 10.3 OF THIS LEASE AND SECTION 14.3 BELOW, TENANT SHALL INDEMNIFY
LANDLORD AND SAVE IT HARMLESS FROM AND AGAINST ANY AND ALL LOSS (INCLUDING LOSS
OF RENTALS PAYABLE BY TENANT OR OTHER TENANTS IN THE EVENT OF LOSS EITHER
DIRECTLY OR INDIRECTLY CAUSED BY ANY ACT OR OMISSION OF TENANT UNLESS SUCH LOSS
IS COVERED BY LANDLORD’S RENT ABATEMENT INSURANCE), CLAIMS, ACTIONS, DAMAGES,
LIABILITY AND EXPENSES IN CONNECTION WITH LOSS OF LIFE AND PERSONAL INJURY,
HAZARDOUS SUBSTANCE OR ENVIRONMENTAL CLAIMS, AND DAMAGE TO PROPERTY ARISING FROM
ANY OCCURRENCE IN, UPON OR AT PREMISES DURING THE TERM OF THIS LEASE OR ANY PART
THEREOF, OR OCCASIONED WHOLLY OR IN PART BY ANY ACT OR OMISSION OF TENANT, ITS
AGENTS, CONTRACTORS, EMPLOYEES, SERVANTS, LICENSEES, OR CONCESSIONAIRES OR
INVITEES OR BY ANYONE PERMITTED TO BE ON PREMISES BY TENANT; HOWEVER IN NO EVENT
SHALL TENANT INDEMNIFY LANDLORD OR HOLD IT HARMLESS FROM ANY NEGLIGENCE OR
MISCONDUCT OF LANDLORD, ITS AGENTS, EMPLOYEES OR CONTRACTORS OR LANDLORD’S
INVITEES. IN CASE LANDLORD SHALL BE MADE A PARTY TO ANY LITIGATION COMMENCED BY
OR AGAINST TENANT (EXCEPT LITIGATION WHERE TENANT IS SEEKING RELIEF FROM OR A
REMEDY AGAINST LANDLORD, ITS AGENTS, EMPLOYEES, OR CONTRACTORS), THEN TENANT
SHALL PROTECT AND HOLD LANDLORD HARMLESS AND SHALL PAY ALL COSTS, EXPENSES AND
REASONABLE ATTORNEYS’ FEES INCURRED OR PAID BY LANDLORD IN CONNECTION WITH SUCH
LITIGATION WHETHER OR NOT SUCH ACTION IS CONTESTED OR PROSECUTED TO JUDGMENT.
ALL PERSONAL PROPERTY ON PREMISES SHALL BE AT TENANT’S SOLE RISK, AND LANDLORD
SHALL NOT BE LIABLE FOR ANY DAMAGE DONE TO OR LOSS OF SUCH PERSONAL PROPERTY OR
FOR DAMAGE OR LOSS SUFFERED BY TENANT, UNLESS CAUSED SOLELY BY LANDLORD’S
NEGLIGENCE, SUBJECT TO THE PROVISIONS OF SECTIONS 10.3 AND 23.1.


 


14.2                           LANDLORD’S INDEMNITY. SUBJECT TO THE PROVISIONS
OF SECTION 8.2, SECTION 10.3 AND SECTION 14.3 BELOW, LANDLORD SHALL INDEMNIFY
AND HOLD TENANT HARMLESS FROM AND AGAINST ANY AND ALL LOSS, CLAIMS, ACTIONS OR
DAMAGES, LIABILITY AND EXPENSES IN CONNECTION WITH LOSS OF LIFE AND PERSONAL
INJURY, AND DAMAGE TO PROPERTY ARISING FROM ANY OCCURRENCE OCCASIONED WHOLLY OR
IN PART BY ANY ACT OR OMISSION OF LANDLORD, ITS AGENTS, EMPLOYEES OR
CONTRACTORS, EXCEPT AS SET FORTH HEREIN; HOWEVER IN NO EVENT SHALL LANDLORD
INDEMNIFY TENANT OR HOLD IT HARMLESS FROM ANY NEGLIGENCE OF TENANT, ITS AGENTS,
EMPLOYEES OR CONTRACTORS. IF LANDLORD HAS ANY LIABILITY PURSUANT TO ARTICLE 23,
THEN THIS INDEMNITY SHALL APPLY TO ANY CLAIMS OR EXPENSES OF TENANT ARISING IN
CONJUNCTION WITH SUCH LIABILITY; HOWEVER THIS INDEMNITY SHALL NOT CHANGE OR
INCREASE LANDLORD’S LIABILITY UNDER ARTICLE 23.


 


14.3                           COMPARATIVE NEGLIGENCE. SUBJECT TO THE PROVISIONS
OF SECTION 10.3 BUT NOTWITHSTANDING ANY INDEMNITY PROVISION OR OTHER PROVISIONS
CONTAINED IN THIS LEASE TO THE CONTRARY, IF BOTH LANDLORD’S AND TENANT’S
NEGLIGENCE (WHICH SHALL INCLUDE THE AGENTS, PARTNERS, CONTRACTORS, INVITEES AND
EMPLOYEES OF EITHER, AS APPLICABLE) CAUSED OR CONTRIBUTED TO ANY CLAIM FOR
DAMAGES FOR INJURY TO PERSON OR PROPERTY THEN NEITHER PARTY SHALL INDEMNIFY THE
OTHER FOR SUCH NEGLIGENCE AND EACH PARTY SHALL BE RESPONSIBLE FOR SUCH CLAIMS
PURSUANT TO THE PROVISIONS OF C.R.S. § 13-21-111 PERTAINING TO COMPARATIVE
NEGLIGENCE, AS AMENDED FROM TIME TO TIME.

 

20

--------------------------------------------------------------------------------


 


ARTICLE 15


 

ALTERATIONS

 


15.1                           ALTERATIONS BY TENANT.  TENANT SHALL NOT MAKE,
INSTALL OR ERECT IN OR TO THE PREMISES ANY INSTALLATIONS, ALTERATIONS, ADDITIONS
OR PARTITIONS WHICH REQUIRE A BUILDING OR SIMILAR PERMIT AND/OR AFFECT ANY
STRUCTURAL PORTION OF THE BUILDING INCLUDING THE ROOF OR AFFECT ANY OF THE
BUILDING SYSTEMS INCLUDING BUT NOT LIMITED TO HVAC, PLUMBING AND ELECTRICAL
SYSTEMS, WITHOUT SUBMITTING THE DRAWINGS AND SPECIFICATIONS TO LANDLORD AND
OBTAINING LANDLORD’S PRIOR WRITTEN CONSENT IN EACH INSTANCE, WHICH CONSENT MAY
NOT BE UNREASONABLY WITHHELD.  FURTHERMORE, TENANT SHALL OBTAIN LANDLORD’S PRIOR
WRITTEN CONSENT TO ANY CHANGE OR CHANGES IN SUCH DRAWINGS OR SPECIFICATIONS
SUBMITTED AS AFORESAID, SUBJECT TO THE PAYMENT OF THE COST TO LANDLORD OF HAVING
ITS ARCHITECTS AND/OR CONSULTANTS REVIEW SUCH PLANS AND CHANGES THERETO PRIOR TO
PROCEEDING WITH ANY WORK BASED ON SUCH DRAWINGS OR SPECIFICATIONS. ALL SUCH WORK
SHALL BE PERFORMED FREE AND CLEAR OF ALL MECHANICS’S LIENS AND LANDLORD SHALL
HAVE NO LIABILITY FOR THE PERFORMANCE OF SUCH WORK, NOTWITHSTANDING ITS CONSENT
TO ANY PLANS AND SPECIFICATIONS. PROVIDED NEVERTHELESS THAT LANDLORD MAY, AT ITS
OPTION, AT TENANT’S EXPENSE, REQUIRE THAT LANDLORD’S CONTRACTORS BE ENGAGED FOR
ANY MECHANICAL OR ELECTRICAL WORK. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, ANY WORK PERFORMED BY OR FOR TENANT SHALL BE PERFORMED BY COMPETENT
WORKMEN WHOSE LABOR UNION AFFILIATIONS ARE NOT INCOMPATIBLE WITH THOSE OF ANY
WORKMEN WHO MAY BE EMPLOYED IN THE BUILDING COMPLEX BY LANDLORD, ITS CONTRACTORS
OR SUBCONTRACTORS AND ALL WORK SHALL BE SUBJECT TO THE INSPECTION AND REASONABLE
REVIEW AND APPROVAL BY LANDLORD AND/OR ITS CONSULTANTS. IN ADDITION TO THE
ABOVE, ALL CONTRACTORS AND SUBCONTRACTORS MUST MEET LANDLORD’S SPECIFICATIONS,
AS SOLELY DETERMINED BY LANDLORD, FOR MINIMUM REQUIREMENTS FOR INSURANCE, BONDS,
QUALITY OF WORK, EXPERIENCE AND SUCH OTHER REASONABLY APPLICABLE FACTORS. TENANT
SHALL SUBMIT TO LANDLORD’S SUPERVISION OVER CONSTRUCTION, SHALL PROVIDE LANDLORD
UPON REQUEST WITH FINANCIAL ASSURANCES PRIOR TO THE COMMENCEMENT OF ALTERATIONS,
AND PROMPTLY PAY TO LANDLORD’S OR TENANT’S SUBCONTRACTORS, AS THE CASE MAY BE,
WHEN DUE, THE COSTS OF ALL SUCH WORK AND OF ALL MATERIALS, LABOR AND SERVICES
INVOLVED THEREIN AND OF ALL DECORATION AND ALL CHANGES IN THE BUILDING, ITS
EQUIPMENT OR SERVICES NECESSITATED THEREBY.  TENANT COVENANTS THAT TENANT WILL
NOT SUFFER OR PERMIT DURING THE TERM HEREOF ANY MECHANICS’ OR OTHER LIENS FOR
WORK, LABOR, SERVICES OR MATERIALS ORDERED BY TENANT OR FOR THE COST OF WHICH
TENANT MAY BE IN ANY WAY OBLIGATED, TO ATTACH TO THE PREMISES OR TO THE BUILDING
COMPLEX AND THAT WHENEVER AND SO OFTEN AS ANY SUCH LIENS SHALL ATTACH OR CLAIMS
THEREFOR SHALL BE FILED, TENANT SHALL, WITHIN THIRTY (30) DAYS AFTER LANDLORD
HAS NOTICE OF THE FILING OF THE CLAIM FOR LIEN, PROCURE THE DISCHARGE THEREOF BY
PAYMENT OR BY GIVING SECURITY OR IN SUCH OTHER MANNER AS IS OR MAY BE REQUIRED
OR PERMITTED BY LAW OR WHICH SHALL OTHERWISE SATISFY LANDLORD AND/OR LANDLORD’S
LENDER. TENANT SHALL, AT ITS OWN COST AND EXPENSE, TAKE OUT OR CAUSE TO BE TAKEN
OUT ANY ADDITIONAL INSURANCE OR BONDS REASONABLY REQUIRED BY LANDLORD TO PROTECT
THE LANDLORD’S AND TENANT’S INTEREST DURING THE PERIOD OF ALTERATION.


 

At least five (5) days prior to the commencement of any work permitted to be
done by persons requested by Tenant on the Premises, Tenant shall notify
Landlord of the proposed work and the names and addresses of the persons
supplying labor and materials for the proposed work so that Landlord may avail
itself of the provisions of statutes such as Section 38-22-105(2) of the
Colorado Revised Statutes (1973).  During any such work on the Premises,
Landlord, or its

 

21

--------------------------------------------------------------------------------


 

representatives, shall have the right to go upon and inspect the Premises at all
reasonable times, and shall have the right to post and keep posted thereon
notices such as those provided for by Section 38-22-105(2) C.R.S. (1973) or to
take any further action which Landlord may deem to be proper for the protection
of Landlord’s interest in the Premises.

 


15.2                           ALTERATIONS BY LANDLORD.  LANDLORD HEREBY
RESERVES THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO MAKE CHANGES IN,
ADDITIONS TO, SUBTRACTIONS FROM OR REARRANGEMENTS OF THE BUILDING COMPLEX,
INCLUDING, WITHOUT LIMITATION, ALL IMPROVEMENTS AT ANY TIME THEREOF, ALL
ENTRANCES AND EXITS THERETO, AND TO GRANT, MODIFY AND TERMINATE EASEMENTS OR
OTHER AGREEMENTS PERTAINING TO THE USE AND MAINTENANCE OF ALL OR PARTS OF THE
BUILDING, INCLUDING, BUT NOT LIMITED TO, THE ENTRANCE FOYER AND LOBBY, AND THE
COMMON CORRIDORS AND TO MAKE CHANGES OR ADDITIONS TO THE PIPES, CONDUITS, DUCTS,
UTILITIES AND OTHER NECESSARY BUILDING SERVICES IN THE PREMISES WHICH SERVE
OTHER PORTIONS OF THE BUILDING, PROVIDED THAT PRIOR TO THE COMMENCEMENT DATE,
LANDLORD MAY ALTER THE PREMISES TO THE EXTENT FOUND NECESSARY BY LANDLORD TO
ACCOMMODATE CHANGES IN CONSTRUCTION DESIGN OR FACILITIES INCLUDING MAJOR
ALTERATIONS BUT PROVIDED ALWAYS THAT THE PREMISES, AS ALTERED, SHALL BE IN ALL
MATERIAL ASPECTS COMPARABLE TO THE PREMISES AS DEFINED HEREIN. LANDLORD SHALL
NOT UNREASONABLY OBSTRUCT OR INTERRUPT TENANT’S ACCESS TO THE PREMISES AND IN
SUCH EVENT LANDLORD SHALL PROVIDE ALTERNATIVE ACCESS DURING ALL BUSINESS HOURS.
IF LANDLORD ELECTS TO BLOCK TENANT’S ACCESS DURING NON-BUSINESS HOURS FOR
NON-EMERGENCIES, THEN LANDLORD SHALL REASONABLY COORDINATE SAME WITH TENANT.
NOTWITHSTANDING THE PROVISION SET FORTH ABOVE, LANDLORD AGREES DURING THE
INITIAL TERM, PROVIDED TENANT IS NOT IN DEFAULT, NOT TO MATERIALLY CHANGE THE
CHARACTER OR CONFIGURATION OF THE FIRST FLOOR LOBBY OF THE BUILDING WITHOUT
TENANT’S CONSENT WHICH WILL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


ARTICLE 16


 

SIGNS AND ADVERTISING

 


16.1                           SIGNS GENERALLY.  TENANT SHALL NOT INSTALL,
PAINT, DISPLAY, INSCRIBE, PLACE OR AFFIX ANY SIGN, PICTURE, ADVERTISEMENTS,
NOTICE, LETTERING OR DIRECTION ON ANY PART OF THE BUILDING COMPLEX OR IN THE
INTERIOR OF THE PREMISES OR OTHER PORTION OF THE BUILDING.  LANDLORD WILL
PRESCRIBE A UNIFORM PATTERN OF IDENTIFICATION SIGNS FOR TENANTS TO BE PLACED ON
THE OUTSIDE CORRIDOR WALL WHICH IS NEAR THE DOOR LEADING INTO THE PREMISES AND
OTHER THAN SUCH IDENTIFICATION SIGNS, TENANT SHALL NOT INSTALL, PAINT, DISPLAY,
INSCRIBE, PLACE OR AFFIX, OR OTHERWISE ATTACH, ANY SIGN, PICTURE, ADVERTISEMENT,
NOTICE, LETTERING OR DIRECTION ON THE INSIDE OR OUTSIDE OF THE PREMISES FOR
EXTERIOR VIEW WITHOUT THE WRITTEN CONSENT OF LANDLORD.


 


16.2                           DIRECTORY SIGNAGE.  LANDLORD SHALL AT LANDLORD’S
COST INSTALL DIRECTORY SIGNAGE FOR TENANT IN THE LOBBY, WHICH CAUSES TENANT’S
NAME “GAIAM, INC.” TO BE READILY VISIBLE UPON ENTRY TO THE MAIN LOBBY OF THE
BUILDING AND WHICH IDENTIFIES TENANT AS BEING ON THE SECOND AND THIRD FLOORS. 
AT TENANT’S REQUEST AND AT TENANT’S COST, LANDLORD AGREES TO ADD THE NAME OR
NAMES AND CORRESPONDING SUITE NUMBERS OF ANY ASSIGNEE OR SUBTENANT OF TENANT
PERMITTED OR APPROVED PURSUANT TO ARTICLE 7 HEREOF TO THE DIRECTORY SIGNAGE IN
MAIN LOBBY OF THE BUILDING.


 

16.3                           Monument Sign.  Subject expressly to all terms,
conditions, restrictions, limitations, and requirements imposed by all
applicable governmental entities having jurisdiction

 

22

--------------------------------------------------------------------------------


 

and all private restrictions encumbering the Property (including, without
limitation, that certain Amended and Restated Master Declaration of Covenants,
Conditions and Restrictions for Interlocken, recorded January 24, 1990, under
Reception No. 1025034, Boulder County, Colorado public records, as amended)
(said Amended and Restated Master Declaration, as amended, is herein referred to
as the “Master Declaration”), and so long as Tenant is leasing and occupying
more than fifty percent (50%) of the Building, and is not in default of its
obligations under this Lease (after the expiration of any applicable notice and
cure period), Tenant shall have the right, at Tenant’s sole cost and expense, to
design, manufacture, install and maintain one (1) free-standing, internally
lighted monument sign to be located within the Building Complex; provided,
however, if such a monument sign is permitted under applicable law and all
private restrictions (including, without limitation, the Master Declaration),
and if identification signs or panels for more than one tenant are permitted on
such monument sign, then and in such case, Landlord agrees to share with Tenant
in the cost of such monument sign on a prorata basis, such prorata share to be
determined based on the ratio that the number of individual panels permitted to
be displayed on such monument sign identifying individual tenants are actually
used by Landlord for tenants of the Building other than Tenant (and its
affiliates) bears to the total number of such panels permitted on any such
monument sign (including the panel or panels used to identify Tenant or any of
its affiliates), and Landlord shall be entitled to place at its expense one or
more sign panels on such monument sign identifying the name(s) of any other
tenant occupying the Building.  Tenant’s right to install such monument sign on
the Land shall be conditioned upon Tenant obtaining and delivering to Landlord
evidence satisfactory to Landlord that all necessary approvals for the
installation of such monument sign from the applicable governmental authorities
and all necessary approvals of the Interlocken architectural control committee
under the Master Declaration have been obtained.  The exact location of such
monument sign, and the size, design, color and method of illumination of such
monument sign shall be subject to the prior written approval of Landlord, which
approval shall not be unreasonably withheld.  Tenant agrees that any such
monument sign shall be designed to utilize first-class construction materials
and shall be architecturally compatible with the Building.  For so long as the
Rentable Area leased by Tenant in the Building shall exceed the Rentable Area of
any other tenant of the Building, Tenant shall have the right to place Tenant’s
sign panel and associated graphics on such monument sign in the top position on
such monument sign.  If any other tenant shall lease more Rentable Area in the
Building than is leased by Tenant, the location of each tenant’s identification
sign on such monument shall be determined on the basis of the amount of Rentable
Area in the Building leased by each such tenant.  Tenant further agrees that
Tenant shall remove any sign panel, graphics or letters identifying Tenant (or
its affiliates) from such monument sign at Tenant’s cost upon the expiration or
earlier termination of this Lease; and if such removal causes any damage or
defacement to such monument sign, Tenant shall be responsible for the repair of
same.  Such obligations shall survive any expiration or termination of this
Lease.

 

23

--------------------------------------------------------------------------------


ARTICLE 17


 

SUBORDINATION TO MORTGAGES AND DEEDS OF TRUST

 


17.1                           THIS LEASE AND THE RIGHTS OF TENANT HEREUNDER
SHALL BE AND ARE HEREBY MADE SUBJECT AND SUBORDINATE TO THE LIEN OF ANY
MORTGAGES OR DEEDS OF TRUST NOW OR HEREAFTER EXISTING AGAINST THE BUILDING
COMPLEX AND TO ALL RENEWALS, MODIFICATIONS, CONSOLIDATIONS, REPLACEMENTS AND
EXTENSIONS THEREOF AND TO ALL ADVANCES MADE, OR HEREAFTER TO BE MADE, UPON THE
SECURITY THEREOF. ALTHOUGH SUCH SUBORDINATION SHALL BE SELF-OPERATING, TENANT,
OR ITS SUCCESSORS IN INTEREST, SHALL UPON LANDLORD’S REQUEST, EXECUTE AND
DELIVER UPON THE DEMAND OF LANDLORD ANY AND ALL INSTRUMENTS DESIRED BY LANDLORD,
SUBORDINATING, IN THE MANNER REASONABLY REQUESTED BY LANDLORD, THIS LEASE TO ANY
SUCH MORTGAGE OR DEED OF TRUST. LANDLORD IS HEREBY IRREVOCABLY APPOINTED AND
AUTHORIZED AS AGENT AND ATTORNEY-IN-FACT OF TENANT TO EXECUTE ALL SUCH
SUBORDINATION INSTRUMENTS IN THE EVENT TENANT FAILS TO EXECUTE SAID INSTRUMENTS
WITHIN FIFTEEN (15) DAYS AFTER NOTICE FROM LANDLORD DEMANDING THE EXECUTION
THEREOF.


 

Should any mortgage or deed of trust affecting the Building Complex be
foreclosed, then:

 


(A)                                  THE LIABILITY OF THE MORTGAGEE, BENEFICIARY
OR PURCHASER AT SUCH FORECLOSURE SALE SHALL EXIST ONLY SO LONG AS SUCH
MORTGAGEE, BENEFICIARY OR PURCHASER IS THE OWNER OF THE BUILDING COMPLEX AND
SUCH LIABILITY SHALL NOT CONTINUE OR SURVIVE AFTER FURTHER TRANSFER OF
OWNERSHIP; AND


 


(B)                                 TENANT SHALL BE DEEMED TO HAVE ATTORNED, AS
TENANT UNDER THIS LEASE, TO THE PURCHASER AT ANY FORECLOSURE SALE THEREUNDER,
AND THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT AS A DIRECT LEASE BETWEEN
AND BINDING UPON TENANT AND SUCH PURCHASER AT ANY FORECLOSURE SALE.


 


AS USED IN THIS ARTICLE 17, “MORTGAGEE” AND “BENEFICIARY” SHALL INCLUDE
SUCCESSORS AND ASSIGNS OF ANY SUCH PARTY, WHETHER IMMEDIATE OR REMOTE, THE
PURCHASER OF ANY MORTGAGE OR DEED OF TRUST, WHETHER AT FORECLOSURE OR OTHERWISE,
AND THE SUCCESSORS, ASSIGNS AND MORTGAGEES AND BENEFICIARIES OF SUCH PURCHASER,
WHETHER IMMEDIATE OR REMOTE.


 


LANDLORD, AT THE WRITTEN REQUEST OF TENANT, AGREES TO REQUEST ANY MORTGAGEE OR
BENEFICIARY TO ENTER INTO A NON-DISTURBANCE AGREEMENT WITH TENANT, IN A FORM
SATISFACTORY TO SUCH MORTGAGEE OR BENEFICIARY, STATING THAT TENANT’S RIGHT TO
THE CONTINUED USE AND POSSESSION OF THE PREMISES SHALL BE UNDER THE SAME TERMS
AND CONDITIONS AS SET FORTH IN THIS LEASE PROVIDED THAT AT SUCH TIME TENANT IS
NOT IN DEFAULT OF ITS OBLIGATIONS HEREIN. LANDLORD MAKES NO REPRESENTATIONS OR
WARRANTIES THAT SUCH NON-DISTURBANCE AGREEMENT WILL BE ENTERED INTO BY ANY
BENEFICIARY OR MORTGAGEE, HOWEVER, THE SELF-OPERATIVE SUBORDINATION OF THIS
LEASE AND ATTORNMENT BY TENANT IS IN SUCH EVENT CONDITIONED UPON THE MORTGAGEE
OR BENEFICIARY NOT DISTURBING TENANT’S RIGHT UNDER THIS LEASE, PROVIDED THAT
TENANT IS NOT IN DEFAULT HEREOF.


 


ARTICLE 18


 

ESTOPPEL CERTIFICATE/FINANCIAL INFORMATION

 


18.1                           ESTOPPEL CERTIFICATE. TENANT AGREES THAT IT WILL
FROM TIME TO TIME, UPON REQUEST BY LANDLORD, EXECUTE AND DELIVER TO LANDLORD
WITHIN TEN (10) DAYS AFTER DEMAND THEREFOR AN ESTOPPEL CERTIFICATE ON LANDLORD’S
REASONABLE FORM CERTIFYING THAT THIS LEASE IS UNMODIFIED AND IN FULL FORCE AND
EFFECT (OR IF THERE HAVE BEEN MODIFICATIONS, THAT THE SAME IS IN FULL FORCE AND
EFFECT AS SO MODIFIED). NOTWITHSTANDING THE ABOVE, IF DURING SUCH TEN (10) DAY
PERIOD AN AUTHORIZED

 

24

--------------------------------------------------------------------------------


 


REPRESENTATIVE OR OFFICER OF TENANT IS NOT AVAILABLE IN COLORADO TO EXECUTE THE
ESTOPPEL CERTIFICATE, THEN TENANT SHALL NOT BE IN DEFAULT IF IT RETURNS THE
EXECUTED CERTIFICATE WITHIN TWENTY (20) DAYS OF DEMAND THEREFOR.


 


18.2                           FINANCIAL INFORMATION.  TENANT SHALL, UPON
LANDLORD’S WRITTEN REQUEST AND UPON TENANT’S RECEIPT FROM LANDLORD OF A COPY OF
A FULLY EXECUTED LETTER OF INTEREST WHICH EVIDENCES EITHER A BONA FIDE PROPOSED
SALE OF OR REFINANCING WITH A FEDERALLY CHARTERED LENDING INSTITUTION, PENSION
FUND, INSURANCE COMPANY OR OTHER SOURCE OF CAPITAL FOR THE BUILDING COMPLEX,
DELIVER TO SUCH LENDER OR PURCHASER A COPY OF TENANT’S MOST RECENT FINANCIAL
STATEMENT, WHICH ANNUAL FINANCIAL STATEMENT SHALL BE PREPARED AND REVIEWED BY AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT NO LESS OFTEN THAN ONCE PER YEAR IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPALS (“GAAP”), PROVIDED,
HOWEVER, LANDLORD SHALL NOT BE REQUIRED TO PROVIDE TENANT WITH WRITTEN EVIDENCE
OF A PROPOSED REFINANCING FOR THE FIRST TWO REFINANCING REQUESTS MADE BY
LANDLORD DURING THE TERM OF THIS LEASE IN CONJUNCTION WITH A PROPOSED
REFINANCING OF THE BUILDING COMPLEX. EXCEPT IN THE MANNER SPECIFICALLY SET FORTH
IN THE PRECEDING SENTENCE, LANDLORD SHALL NOT INCLUDE TENANT’S FINANCIAL
STATEMENTS IN ANY ATTEMPT TO OBTAIN A PURCHASER FOR, OR REFINANCING ON, THE
BUILDING COMPLEX. TENANT AGREES THAT ANY LETTER OF INTEREST SHALL BE
CONFIDENTIAL AS TO THE NAME OF THE LENDER AND/OR PURCHASER AND AS TO THE TERMS,
IF ANY, CONTAINED IN SUCH LETTER OF INTEREST, AND TENANT AGREES TO EXECUTE A
REASONABLE CONFIDENTIALITY AGREEMENT IF REQUESTED BY LANDLORD. TENANT SHALL HAVE
THE RIGHT TO REQUIRE A REASONABLE CONFIDENTIALITY AGREEMENT FROM SUCH LENDER OR
PURCHASER CONCERNING SUCH FINANCIALS, IF TENANT IS NOT A PUBLIC COMPANY.
FURTHERMORE, SUCH LENDER OR PURCHASER MAY, IF IT HAS REASONABLE QUESTIONS ABOUT
MATTERS CONTAINED IN THE FINANCIALS, ADDRESS SUCH QUESTIONS IN WRITING TO THE
PRESIDENT OF TENANT, AND THE PRESIDENT SHALL REASONABLY AND PROMPTLY COOPERATE
WITH SUCH LENDER OR PURCHASER WITH RESPECT TO THE RESPONSES TO THE QUESTIONS.


 


ARTICLE 19


 

QUIET ENJOYMENT

 


19.1                           SUBJECT TO THE TERMS AND PROVISIONS OF THIS
LEASE, LANDLORD COVENANTS AND AGREES THAT TENANT SHALL PEACEABLY AND QUIETLY
ENJOY THE PREMISES AND TENANT’S RIGHTS HEREUNDER DURING THE TERM HEREOF, WITHOUT
HINDRANCE BY LANDLORD.

 

25

--------------------------------------------------------------------------------


 


ARTICLE 20


 

FIXTURES

 


20.1                           ANY OR ALL INSTALLATIONS, ALTERATIONS, ADDITIONS,
PARTITIONS AND FIXTURES IN OR UPON THE PREMISES OTHER THAN TENANT’S TRADE
FIXTURES, WORK STATIONS WITH MOVABLE WALLS, MOUNTED VIDEO SCREENS, RAISED
PLATFORMS AND CABLES BENEATH THE RAISED PLATFORMS, WHICH ARE LOCATED UPON THE
PREMISES, WHETHER PLACED THERE BY TENANT OR LANDLORD, SHALL, IMMEDIATELY UPON
SUCH PLACEMENT, BECOME THE PROPERTY OF LANDLORD WITHOUT COMPENSATION THEREFOR TO
TENANT. NOTWITHSTANDING ANYTHING HEREIN CONTAINED, LANDLORD SHALL BE UNDER NO
OBLIGATION TO REPAIR, MAINTAIN OR INSURE SUCH INSTALLATIONS, ALTERATIONS,
ADDITIONS, PARTITIONS AND FIXTURES OR ANYTHING IN THE NATURE OF A LEASEHOLD
IMPROVEMENT MADE OR INSTALLED BY OR ON BEHALF OF TENANT. LANDLORD MAY ELECT THAT
ANY OR ALL INSTALLATIONS MADE OR INSTALLED BY OR ON BEHALF OF TENANT BE REMOVED
AT THE END OF THE LEASE TERM AND, IF LANDLORD SO ELECTS, IT SHALL BE TENANT’S
OBLIGATION TO RESTORE THE PREMISES TO THE CONDITIONS THEY WERE IN PREVIOUS TO
SUCH ALTERATIONS, INSTALLATIONS, PARTITIONS AND FIXTURES ON OR BEFORE THE
TERMINATION OF THIS LEASE. SUCH REMOVAL AND RESTORATION SHALL BE AT THE SOLE
EXPENSE OF TENANT.


 


ARTICLE 21


 

DAMAGE OR DESTRUCTION

 


21.1                           CASUALTY. IN THE EVENT THAT THE BUILDING SHOULD
BE TOTALLY DESTROYED BY FIRE, TORNADO OR OTHER CASUALTY, OR SHOULD BE SO DAMAGED
THAT REBUILDING OR REPAIRS CANNOT BE COMPLETED WITHIN ONE HUNDRED AND EIGHTY
(180) DAYS AFTER THE DATE OF SUCH DAMAGE, LANDLORD MAY, AT ITS OPTION, TERMINATE
THIS LEASE IN WHICH EVENT THE RENT SHALL BE ABATED DURING THE UNEXPIRED PORTION
OF THIS LEASE EFFECTIVE WITH THE DATE OF SUCH DAMAGE, OR LANDLORD MAY PROCEED TO
REBUILD THE BUILDING AND THE PREMISES. IF THE DAMAGE PROHIBITS TENANT’S USE OF
THE PREMISES, CANNOT BE REPAIRED WITHIN ONE HUNDRED AND EIGHTY (180) DAYS AND
WAS NOT CAUSED BY TENANT, THEN TENANT CAN ELECT TO TERMINATE THIS LEASE BY
WRITTEN NOTICE TO LANDLORD RECEIVED WITHIN SIXTY (60) DAYS OF THE DATE OF
DAMAGE. IN THE EVENT THE BUILDING SHOULD BE DAMAGED BY FIRE, TORNADO OR OTHER
CASUALTY, BUT ONLY TO SUCH EXTENT THAT REBUILDING OR REPAIRS IN LANDLORD’S
REASONABLE ESTIMATION CAN BE COMPLETED WITHIN ONE HUNDRED AND EIGHTY (180) DAYS
AFTER THE DATE OF SUCH DAMAGE, OR IF THE DAMAGE CANNOT BE REPAIRED WITHIN SUCH
TIME FRAME BUT LANDLORD DOES NOT ELECT TO TERMINATE THIS LEASE, IN EITHER SUCH
EVENT, LANDLORD SHALL, WITHIN SIXTY (60) DAYS AFTER THE DATE OF SUCH DAMAGE
COMMENCE TO REBUILD OR REPAIR THE BUILDING AND SHALL PROCEED WITH REASONABLE
DILIGENCE TO RESTORE THE BUILDING TO SUBSTANTIALLY THE SAME CONDITION IN WHICH
IT WAS IMMEDIATELY PRIOR TO THE HAPPENING OF THE CASUALTY, EXCEPT THAT LANDLORD
SHALL NOT BE REQUIRED TO REBUILD, REPAIR OR REPLACE ANY PART OF THE PARTITIONS,
FIXTURES AND OTHER IMPROVEMENTS WHICH MAY HAVE BEEN PLACED BY TENANT OR OTHER
TENANTS WITHIN THE BUILDING AND RENT SHALL EQUITABLY ABATE FROM THE DATE OF
DAMAGE UNTIL SUCH DAMAGE IS REPAIRED IF SUCH CASUALTY RESULTS IN DAMAGE TO
TENANT’S PREMISES OR PROHIBITS ITS ACCESS TO THE PREMISES OR USE THEREOF. IN THE
EVENT ANY MORTGAGEE UNDER A DEED OF TRUST, SECURITY AGREEMENT OR MORTGAGE ON THE
BUILDING SHOULD REQUIRE THAT THE INSURANCE PROCEEDS BE USED TO RETIRE THE
MORTGAGE DEBT, LANDLORD SHALL HAVE NO OBLIGATION TO REBUILD AND IF LANDLORD

 

26

--------------------------------------------------------------------------------


 


SO ELECTS, THIS LEASE SHALL TERMINATE UPON NOTICE TO TENANT. UNLESS OTHERWISE
PROVIDED IN THIS LEASE, ANY INSURANCE WHICH MAY BE CARRIED BY LANDLORD OR TENANT
AGAINST LOSS OR DAMAGE TO THE BUILDING OR TO THE PREMISES SHALL BE FOR THE SOLE
BENEFIT OF THE PARTY CARRYING SUCH INSURANCE AND UNDER ITS SOLE CONTROL.


 


21.2                           CASUALTY CAUSED BY TENANT.  IF FIRE OR OTHER
CASUALTY CAUSING INJURY TO THE PREMISES OR OTHER PARTS OF THE BUILDING SHALL
HAVE BEEN CAUSED BY THE NEGLIGENCE OR MISCONDUCT OF TENANT, ITS AGENTS, SERVANTS
OR EMPLOYEES, OR BY ANY OTHER PERSONS ENTERING THE BUILDING UNDER EXPRESS OR
IMPLIED INVITATION OF TENANT, SUCH INJURY MAY BE REASONABLY REPAIRED BY LANDLORD
AT THE REASONABLE EXPENSE OF TENANT.


 


ARTICLE 22


 

CONDEMNATION

 


22.1                           EMINENT DOMAIN. IF ANY PART OF THE RENTABLE AREA
OF THE PREMISES IS TAKEN BY EMINENT DOMAIN, OR BY CONVEYANCE IN LIEU THEREOF
THEN THIS LEASE, AT THE OPTION OF EITHER PARTY EVIDENCED BY NOTICE TO THE OTHER
GIVEN WITHIN THIRTY (30) DAYS FROM SUCH TAKING OR CONVEYANCE, SHALL FORTHWITH
CEASE AND TERMINATE ENTIRELY. IN THE EVENT OF SUCH TERMINATION OF THIS LEASE,
THEN RENTAL SHALL BE DUE AND PAYABLE TO THE ACTUAL DATE OF SUCH TERMINATION. IF
NEITHER PARTY TERMINATES THIS LEASE, THIS LEASE SHALL CEASE AND TERMINATE AS TO
THAT PORTION OF THE PREMISES SO TAKEN AS OF THE DATE OF SUCH TAKING, AND THE
RENTAL THEREAFTER PAYABLE UNDER THIS LEASE SHALL BE ABATED PRORATA FROM THE DATE
OF SUCH TAKING IN AN AMOUNT BY WHICH THAT PORTION OF THE RENTABLE AREA OF THE
PREMISES SO TAKEN SHALL BEAR TO THE RENTABLE AREA OF THE PREMISES PRIOR TO SUCH
TAKING. IF ANY PART OF THE BUILDING COMPLEX SHALL BE TAKEN BY EMINENT DOMAIN, OR
BY CONVEYANCE IN LIEU THEREOF, AND IF SUCH TAKING SUBSTANTIALLY INTERFERES WITH
LANDLORD’S OWNERSHIP OR USE OF THE BUILDING COMPLEX, LANDLORD, AT ITS OPTION,
MAY UPON THIRTY (30) DAYS’ NOTICE TO TENANT, TERMINATE THIS LEASE AS OF THE DATE
OF SUCH TAKING.


 


22.2                           DAMAGES. ALL COMPENSATION AWARDED FOR ANY TAKING
(OR THE PROCEEDS OF PRIVATE SALE IN LIEU THEREOF) OF THE PREMISES OR BUILDING
COMPLEX SHALL BE THE PROPERTY OF LANDLORD AND TENANT HEREBY ASSIGNS ITS INTEREST
IN ANY SUCH AWARD TO LANDLORD; PROVIDED, HOWEVER, LANDLORD SHALL HAVE NO
INTEREST IN ANY AWARD MADE TO TENANT FOR THE TAKING OF TENANT’S FIXTURES AND
OTHER PERSONAL PROPERTY OR MOVING EXPENSES IF A SEPARATE AWARD FOR SUCH ITEMS IS
MADE TO TENANT.


 


22.3                           RESTORATION. IF BOTH LANDLORD AND TENANT ELECT
NOT TO TERMINATE THIS LEASE, TENANT SHALL REMAIN IN THAT PORTION OF THE PREMISES
WHICH SHALL NOT HAVE BEEN APPROPRIATED OR TAKEN AS HEREIN PROVIDED, AND LANDLORD
AGREES, AT LANDLORD’S SOLE COST AND EXPENSE (NOT TO EXCEED THE AMOUNT OF
CONDEMNATION PROCEEDS RECEIVED BY LANDLORD), TO, AS SOON AS REASONABLY POSSIBLE,
RESTORE THE REMAINING PORTION OF THE PREMISES TO A COMPLETE UNIT OF LIKE QUALITY
AND CHARACTER AS EXISTED PRIOR TO SUCH APPROPRIATION OR TAKING.

 

27

--------------------------------------------------------------------------------


 


ARTICLE 23


 

LOSS AND DAMAGE AND DELAY

 


23.1                           LOSS AND DAMAGE. LANDLORD SHALL NOT BE LIABLE OR
RESPONSIBLE IN ANY WAY FOR:


 


(A)                                  ANY DEATH OR INJURY ARISING FROM OR OUT OF
ANY OCCURRENCE IN, UPON OR AT THE BUILDING COMPLEX OR FOR DAMAGE TO PROPERTY OF
TENANT OR OTHERS LOCATED ON THE PREMISES, NOR SHALL IT BE RESPONSIBLE IN ANY
EVENT FOR DAMAGE TO ANY PROPERTY OF TENANT OR OTHERS FROM ANY CAUSE WHATSOEVER,
UNLESS SUCH DAMAGE, LOSS, INJURY OR DEATH RESULTS FROM THE INTENTIONAL
MISCONDUCT OR SOLE NEGLIGENCE OF LANDLORD, ITS AGENTS, SERVANTS OR EMPLOYEES.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, LANDLORD SHALL NOT BE LIABLE
FOR ANY INJURY OR DAMAGE TO PERSONS OR PROPERTY RESULTING FROM FIRE, EXPLOSION,
FALLING PLASTER, STEAM, GAS, ELECTRICITY, WATER, RAIN, SNOW OR LEAKS FROM ANY
PART OF THE PREMISES OR FROM THE PIPES, APPLIANCES, PLUMBING WORKS, ROOF,
STREET, OR SUBSURFACE OF ANY FLOOR OR CEILING OR FROM ANY OTHER PLACE OR BECAUSE
OF DAMPNESS OR CLIMATIC CONDITIONS FROM ANY OTHER CAUSE OF WHATSOEVER KIND.
LANDLORD SHALL NOT BE LIABLE FOR ANY DAMAGE WHATSOEVER CAUSED BY ANY OTHER
TENANT OR PERSONS IN OR ABOUT THE BUILDING COMPLEX, OR BY AN OCCUPANT OF
ADJACENT PROPERTY THERETO, OR THE PUBLIC, OR CONSTRUCTION OF ANY PRIVATE, PUBLIC
OR QUASI-PUBLIC WORK. ALL PROPERTY OF TENANT KEPT OR STORED ON THE PREMISES
SHALL BE KEPT OR STORED AT THE RISK OF TENANT ONLY AND TENANT SHALL INDEMNIFY
LANDLORD IN THE EVENT OF ANY CLAIMS ARISING OUT OF DAMAGES TO THE SAME,
INCLUDING ANY SUBROGATION CLAIM BY TENANT’S INSURERS;


 


(B)                                 ANY ACT OR OMISSION (INCLUDING THEFT,
MALFEASANCE OR NEGLIGENCE) ON THE PART OF ANY AGENT, CONTRACTOR OR PERSON FROM
TIME TO TIME EMPLOYED BY LANDLORD TO PERFORM JANITOR SERVICES OR SECURITY
SERVICES, OR REPAIRS OR MAINTENANCE SERVICES, IN OR ABOUT THE PREMISES OR THE
BUILDING; OR


 


(C)                                  LOSS OR DAMAGE, HOWEVER CAUSED, TO MONEY,
SECURITIES, NEGOTIABLE INSTRUMENTS, PAPERS OR OTHER VALUABLES OF TENANT.


 


23.2                           DELAYS.  WHENEVER AND TO THE EXTENT THAT LANDLORD
SHALL BE UNABLE TO FULFILL, OR SHALL BE DELAYED OR RESTRICTED IN THE FULFILLMENT
OF, ANY OBLIGATION HEREUNDER IN RESPECT TO THE SUPPLY OF OR PROVISION FOR, ANY
SERVICE OR UTILITY OR THE DOING OF ANY WORK OR THE MAKING OF ANY REPAIRS BY
REASON OF BEING UNABLE TO OBTAIN THE MATERIAL, GOODS, EQUIPMENT, SERVICE,
UTILITY OR LABOR REQUIRED TO ENABLE IT TO FULFILL SUCH OBLIGATION OR BY REASON
OF ANY STATUTE, LAW OR ANY REGULATION OR ORDER PASSED OR MADE PURSUANT THERETO
OR BY REASON OF THE ORDER OR DIRECTION OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL
ADMINISTRATOR, CONTROLLER OR BOARD, OR ANY GOVERNMENTAL DEPARTMENT OR OFFICER OR
OTHER AUTHORITY, OR BY REASON OF NOT BEING ABLE TO OBTAIN ANY PERMISSION OR
AUTHORITY REQUIRED THEREBY, OR BY REASON OF ANY OTHER CAUSE BEYOND ITS CONTROL,
WHETHER OF THE FOREGOING CHARACTER OR NOT, LANDLORD SHALL BE ENTITLED TO EXTEND
THE TIME FOR FULFILLMENT OF SUCH OBLIGATION BY A TIME EQUAL TO THE DURATION OF
SUCH DELAY OR RESTRICTION, AND TENANT SHALL NOT BE ENTITLED TO COMPENSATION FOR
ANY INCONVENIENCE, NUISANCE OR DISCOMFORT THEREBY OCCASIONED.

 

28

--------------------------------------------------------------------------------


 


ARTICLE 24


 

DEFAULT AND REMEDIES

 


24.1                           DEFAULT BY TENANT. THE FOLLOWING EVENTS SHALL BE
DEEMED TO BE EVENTS OF DEFAULT BY TENANT UNDER THIS LEASE:


 


(A)                                  TENANT SHALL FAIL TO PAY ANY INSTALLMENT OF
RENT OR ANY OTHER SUM DUE TO LANDLORD WITHIN FIVE (5) DAYS OF RECEIPT OF WRITTEN
NOTICE OF SUCH NONPAYMENT.


 


(B)                                 TENANT SHALL FAIL TO COMPLY WITH ANY TERM,
PROVISION OR COVENANT OF THIS LEASE, OTHER THAN PAYMENT OF RENT OR OTHER SUMS
DUE TO LANDLORD, AND SHALL NOT CURE SUCH FAILURE WITHIN FIFTEEN (15) DAYS AFTER
WRITTEN NOTICE THEREOF TO TENANT OR IF SUCH DEFAULT CANNOT REASONABLY BE CURED
WITHIN FIFTEEN (15) DAYS THEN TENANT SHALL NOT BE IN DEFAULT SO LONG AS IT HAS
COMMENCED TO CURE WITHIN FIFTEEN (15) DAYS AND IS DILIGENTLY PROSECUTING SAME TO
COMPLETION.


 


(C)                                  TENANT OR ANY GUARANTOR OF TENANT’S
OBLIGATIONS UNDER THIS LEASE SHALL DIE, CEASE TO EXIST AS A CORPORATION OR
PARTNERSHIP OR BE OTHERWISE DISSOLVED OR LIQUIDATED OR BECOME INSOLVENT, OR
SHALL MAKE A TRANSFER IN FRAUD OF CREDITORS, OR SHALL MAKE AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, OR IS OTHERWISE UNABLE TO PAY ITS DEBTS AS THEY COME DUE.


 


(D)                                 TENANT OR ANY GUARANTOR OF TENANT’S
OBLIGATIONS UNDER THIS LEASE SHALL FILE A PETITION UNDER ANY SECTION OR CHAPTER
OF THE NATIONAL BANKRUPTCY ACT AS AMENDED OR UNDER ANY SIMILAR LAW OR STATUTE OF
THE UNITED STATES OR ANY STATE THEREOF; OR TENANT OR ANY GUARANTOR OF TENANT’S
OBLIGATIONS UNDER THIS LEASE SHALL BE ADJUDGED BANKRUPT OR INSOLVENT IN
PROCEEDINGS FILED AGAINST TENANT OR ANY GUARANTOR OF TENANT’S OBLIGATIONS UNDER
THIS LEASE.


 


(E)                                  A RECEIVER OR TRUSTEE SHALL BE APPOINTED
FOR ALL OF THE PREMISES OR FOR ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF TENANT
OR ANY GUARANTOR OF TENANT’S OBLIGATIONS UNDER THIS LEASE.


 


(F)                                    TENANT SHALL ABANDON OR VACATE ANY
PORTION OF THE PREMISES, IN WHOLE OR IN PART.


 


(G)                                 TENANT ASSIGNS OR SUBLETS IN VIOLATION OF
THE PROVISIONS OF THIS LEASE.


 


24.2                           REMEDIES OF LANDLORD. UPON THE OCCURRENCE OF ANY
SUCH EVENTS OF DEFAULT, LANDLORD SHALL HAVE THE OPTION TO PURSUE ANY ONE OR MORE
OF THE FOLLOWING REMEDIES WITHOUT ANY NOTICE OR DEMAND WHATSOEVER EXCEPT AS
REQUIRED BY APPLICABLE LAW:


 


(A)                                  TERMINATE THIS LEASE, IN WHICH EVENT TENANT
SHALL IMMEDIATELY SURRENDER THE PREMISES TO LANDLORD, AND IF TENANT FAILS TO DO
SO, LANDLORD MAY, WITHOUT PREJUDICE TO ANY OTHER REMEDY WHICH IT MAY HAVE FOR
POSSESSION OR ARREARAGES IN RENT, ENTER UPON AND TAKE POSSESSION OF THE PREMISES
AND EXPEL OR REMOVE TENANT AND ANY OTHER PERSON WHO MAY BE OCCUPYING SUCH
PREMISES OR ANY PART THEREOF, BY FORCE IF NECESSARY, WITHOUT BEING LIABLE FOR
PROSECUTION OF ANY CLAIM OF DAMAGES THEREFOR.

 

29

--------------------------------------------------------------------------------


 


(B)                                 ENTER UPON AND TAKE POSSESSION OF THE
PREMISES AND EXPEL OR REMOVE TENANT AND ANY OTHER PERSON WHO MAY BE OCCUPYING
SUCH PREMISES OR ANY PART THEREOF, BY FORCE IF NECESSARY PURSUANT TO APPLICABLE
LAW, WITHOUT BEING LIABLE FOR PROSECUTION OR ANY CLAIM FOR DAMAGES THEREFOR
(EXCEPT FOR ACTS IN VIOLATION OF LAW), AND RELET THE PREMISES AND RECEIVE THE
RENT THEREFOR.


 


(C)                                  ENTER UPON THE PREMISES, BY FORCE IF
NECESSARY PURSUANT TO APPLICABLE LAW, WITHOUT BEING LIABLE FOR PROSECUTION OR
ANY CLAIM FOR DAMAGES THEREFOR (EXCEPT FOR ACTS IN VIOLATION OF LAW), AND DO
WHATEVER TENANT IS OBLIGATED TO DO UNDER THE TERMS OF THIS LEASE; AND TENANT
AGREES TO REIMBURSE LANDLORD ON DEMAND FOR ANY EXPENSES WHICH LANDLORD MAY INCUR
IN THUS EFFECTING COMPLIANCE WITH TENANT’S OBLIGATIONS UNDER THIS LEASE, AND
TENANT FURTHER AGREES THAT LANDLORD SHALL NOT BE LIABLE FOR ANY DAMAGES
RESULTING TO TENANT FROM SUCH ACTION, WHETHER CAUSED BY THE NEGLIGENCE OF
LANDLORD OR OTHERWISE.


 


(D)                                 ALTER ALL LOCKS AND OTHER SECURITY DEVICES
AT THE PREMISES WITHOUT TERMINATING THIS LEASE.


 


EXERCISE BY LANDLORD OF ANY ONE OR MORE OF THE REMEDIES HEREUNDER GRANTED OR
OTHERWISE AVAILABLE SHALL NOT BE DEEMED TO BE AN ACCEPTANCE OF SURRENDER OF THE
PREMISES BY TENANT, WHETHER BY AGREEMENT OR BY OPERATION OF LAW, IT BEING
UNDERSTOOD THAT SUCH SURRENDER CAN BE EFFECTED ONLY BY THE WRITTEN AGREEMENT OF
LANDLORD AND TENANT. NO SUCH ALTERATION OF LOCKS OR OTHER SECURITY DEVICES AND
NO REMOVAL OR OTHER EXERCISE OF DOMINION BY LANDLORD OVER THE PROPERTY OF TENANT
OR OTHERS AT THE PREMISES SHALL BE DEEMED UNAUTHORIZED OR CONSTITUTE A
CONVERSION, TENANT HEREBY CONSENTING, AFTER ANY EVENT OF DEFAULT, TO THE
AFORESAID EXERCISE OF DOMINION OVER TENANT’S PROPERTY WITHIN THE PREMISES. ALL
CLAIMS FOR DAMAGES BY REASON OF SUCH REENTRY AND/OR REPOSSESSION AND/OR
ALTERATION OF LOCKS OR OTHER SECURITY DEVICES ARE HEREBY WAIVED, AS ALL CLAIMS
FOR DAMAGES BY REASON OF ANY DISTRESS WARRANT, FORCIBLE DETAINER PROCEEDINGS,
SEQUESTRATION PROCEEDINGS OR OTHER LEGAL PROCESS, TO THE EXTENT PERMITTED BY
LAW. TENANT AGREES THAT ANY REENTRY BY LANDLORD MAY BE PURSUANT TO JUDGMENT
OBTAINED IN FORCIBLE DETAINER PROCEEDINGS OR OTHER LEGAL PROCEEDINGS OR WITHOUT
THE NECESSITY FOR ANY LEGAL PROCEEDINGS, AS LANDLORD MAY ELECT, AND LANDLORD
SHALL NOT BE LIABLE IN TRESPASS OR OTHERWISE, TO THE EXTENT PERMITTED BY LAW.


 


IN THE EVENT LANDLORD ELECTS TO TERMINATE THE LEASE BY REASON OF AN EVENT OF
DEFAULT THEN NOTWITHSTANDING SUCH TERMINATION, TENANT SHALL BE LIABLE FOR AND
SHALL PAY TO LANDLORD, AT THE ADDRESS SPECIFIED FOR NOTICE TO LANDLORD HEREIN,
THE SUM OF ALL RENTAL AND OTHER INDEBTEDNESS ACCRUED TO DATE OF SUCH
TERMINATION, PLUS, AS DAMAGES, AN AMOUNT EQUAL TO THE TOTAL RENTAL HEREUNDER FOR
THE REMAINING PORTION OF THE LEASE TERM (HAD SUCH TERM NOT BEEN TERMINATED BY
LANDLORD PRIOR TO THE DATE OF EXPIRATION AS STATED HEREIN), LESS THE REASONABLE
RENTAL VALUE THEREOF, PLUS A SUM EQUAL TO ANY OTHER DAMAGES INCURRED BY LANDLORD
BY REASON OF SUCH DEFAULT.


 

In the event that Landlord elects to repossess the Premises without terminating
the Lease, then Tenant shall be liable for and shall pay to Landlord at the
address specified for notice to Landlord herein, all rental and other
indebtedness accrued to the date of such repossession, plus rent required to
paid by Tenant to Landlord during the remainder of the Lease Term until the

 

30

--------------------------------------------------------------------------------


 

date of expiration of the term as stated herein diminished by any net sums
thereafter received by Landlord through reletting the Premises during such
period (after deducting expenses incurred by Landlord as provided below). In no
event shall Tenant be entitled to any excess of any rental obtained by reletting
over and above the rental herein reserved. Actions to collect amounts due by
Tenant to Landlord under this subparagraph may be brought from time to time, on
one or more occasions, without the necessity of Landlord’s waiting until
expiration of the Lease term.

 

In the event of any default or breach by Tenant, or threatened or anticipatory
breach or default, Tenant shall also be liable and shall pay to Landlord, in
addition to any sums provided to be paid above, broker’s fees incurred by
Landlord in connection with reletting the whole or any part of the Premises; the
costs of removing and storing Tenant’s or other occupants’ property; the costs
of repairing, altering, remodeling, or otherwise putting the Premises into
condition acceptable to a new tenant or tenants; and all reasonable expenses
incurred by Landlord in enforcing or defending Landlord’s rights and/or
remedies, including reasonable attorney’s fees whether suit was actually filed
or not.

 

In the event of termination or repossession of the Premises for an event of
default, Landlord shall not, except as set forth herein, have any obligation to
relet or attempt to relet the Premises or any portion thereof, or to collect
rental after reletting; and in the event of reletting, Landlord may relet the
whole or any portion of the Premises for any period to any tenant and for any
use or purpose. Landlord agrees to use reasonable efforts to mitigate its
damages; however, Landlord shall have no obligation to expend sums, give the
Premises priority over other vacant space nor to lease the space on less than
market terms.

 

If Tenant shall fail to make any payment or cure any default hereunder within
the time herein permitted, Landlord, without being under any obligation to do so
and without thereby waiving such default, may make such payment and/or remedy
such other default for the account of Tenant (and enter the Premises for such
purpose), and thereupon Tenant shall be obligated to, and hereby agrees to pay
Landlord upon demand all costs, expenses and disbursements, including reasonable
attorney’s fees incurred by Landlord in taking such remedial action.

 

Landlord is entitled to accept, receive in cash or deposit any payment made by
Tenant for any reason or purpose or in any amount whatsoever, and apply the same
at Landlord’s option to any obligation of Tenant and the same shall not
constitute payment of any amount owed except that to which Landlord has applied
the same. No endorsement or statement on any check or letter of Tenant shall be
deemed an accord and satisfaction or recognized for any purpose whatsoever. The
acceptance of any such check or payment shall be without prejudice to Landlord’s
rights to recover any and all amounts owed by Tenant hereunder and shall not be
deemed to cure any other default nor prejudice Landlord’s rights to pursue any
other available remedy.

 


24.3                           LANDLORD’S DEFAULT. LANDLORD SHALL NOT BE DEEMED
IN DEFAULT HEREUNDER UNLESS TENANT SHALL HAVE GIVEN LANDLORD WRITTEN NOTICE OF
SUCH DEFAULT SPECIFYING SUCH DEFAULT WITH PARTICULARITY AND LANDLORD SHALL
THEREUPON HAVE THIRTY (30) DAYS IN WHICH TO CURE ANY DEFAULT UNLESS SUCH DEFAULT
CANNOT REASONABLY BE CURED WITHIN SUCH PERIOD WHEREIN LANDLORD SHALL NOT BE

 

31

--------------------------------------------------------------------------------


 


IN DEFAULT IF IT COMMENCES TO CURE THE DEFAULT WITHIN THE THIRTY (30) DAY PERIOD
AND DILIGENTLY PURSUES COMPLETION OF SAME.  IN THE EVENT OF ANY DEFAULT, TENANT
AGREES THAT ITS EXCLUSIVE REMEDY SHALL BE AN ACTION FOR DAMAGES.


 


24.4                           PERSONAL PROPERTY LIEN.  INTENTIONALLY DELETED.


 

24.5                           No Consequential Damages.  In any action by
Landlord or Tenant against the other for damages arising from a default under
this Lease, such damages shall be limited to the actual compensatory (as opposed
to consequential) damages suffered or incurred by the nondefaulting party,
except in the case of a default arising from the gross negligence of Landlord or
Tenant.

 


ARTICLE 25


 

HOLDING OVER

 


25.1                           IF TENANT SHALL CONTINUE TO OCCUPY AND CONTINUE
TO PAY RENT FOR THE PREMISES AFTER THE EXPIRATION OF THIS LEASE WITH OR WITHOUT
THE CONSENT OF LANDLORD, AND WITHOUT ANY FURTHER WRITTEN AGREEMENT, TENANT SHALL
BE A TENANT AT SUFFERANCE AT A MONTHLY BASE RENT EQUAL TO TWO HUNDRED PERCENT
(200%) OF THE LAST FULL MONTHLY BASE RENT PAYMENT DUE HEREUNDER, AND SUBJECT TO
ALL OF THE ADDITIONAL RENTALS, TERMS AND CONDITIONS HEREIN SET OUT EXCEPT AS TO
EXPIRATION OF THE LEASE TERM.  THE INCLUSION OF THE PRECEDING SENTENCE SHALL NOT
BE CONSTRUED AS LANDLORD’S CONSENT FOR TENANT TO HOLD OVER.  THERE SHALL BE NO
RENEWAL OF THIS LEASE BY OPERATION OF LAW.  SUCH HOLDING OVER MAY BE TERMINATED
BY LANDLORD OR TENANT UPON FIFTEEN (15) DAYS’ NOTICE. IN THE EVENT THAT TENANT
FAILS TO SURRENDER THE PREMISES UPON TERMINATION OR EXPIRATION OF THIS LEASE OR
SUCH TENANCY AT SUFFERANCE THEN TENANT SHALL INDEMNIFY LANDLORD AGAINST LOSS OR
LIABILITY RESULTING FROM ANY DELAY OF TENANT IN NOT SURRENDERING THE PREMISES,
INCLUDING, BUT NOT LIMITED TO, ANY AMOUNTS REQUIRED TO BE PAID TO THIRD PARTIES
WHO WERE TO HAVE OCCUPIED THE PREMISES AND ANY ATTORNEY’S FEES RELATED THERETO.


 


ARTICLE 26


 

NOTICE

 


26.1                           NOTICE.  ANY NOTICE, REQUEST, STATEMENT OR OTHER
WRITING PURSUANT TO THIS LEASE SHALL BE DEEMED TO HAVE BEEN GIVEN IF SENT BY
REGISTERED, CERTIFIED MAIL OR RECOGNIZED RECEIPTED OVERNIGHT MAIL SERVICE,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED OR DELIVERED BY HAND TO THE PARTY AT
THE ADDRESSES SET FORTH BELOW:


 

TENANT:

 

Gaiam, Inc.

 

 

Suite 300

 

 

360 Interlocken Boulevard

 

 

Broomfield, Colorado 80021

 

 

Attention:  President

 

32

--------------------------------------------------------------------------------


 

LANDLORD:

 

Fund IX, Fund X, Fund XI and REIT Joint Venture

 

 

c/o Wells Capital, Inc.

 

 

6200 The Corners Parkway

 

 

Suite 250

 

 

Atlanta, Georgia  30092

 

 

Attention:  Vice President of Asset Management

 

 

 

with a copy to:

 

 

 

 

 

 

 

Troutman Sanders LLP

 

 

Bank of America Plaza

 

 

Suite 5200

 

 

600 Peachtree Street, N.E.

 

 

Atlanta, GA  30308-2216

 

 

Attention:  Leslie Fuller Secrest

 

and such notice shall be deemed to have been received by Landlord or Tenant, as
the case may be, on the earlier of actual receipt or the second business day
after the date on which it shall have been so mailed.

 


26.2                           CHANGE OF ADDRESS. ANY PARTY MAY, BY NOTICE TO
THE OTHER, FROM TIME TO TIME, DESIGNATE ANOTHER ADDRESS, WHICH NOTICES MAILED
MORE THAN TEN (10) DAYS THEREAFTER SHALL BE ADDRESSED.


 


ARTICLE 27


 

SECURITY DEPOSIT

 


27.1                           SECURITY DEPOSIT: LANDLORD AND TENANT MUTUALLY
ACKNOWLEDGE AND AGREE THAT LANDLORD IS HOLDING THE SUM OF THIRTY-FIVE THOUSAND
SEVEN HUNDRED SIXTY-THREE AND NO/100 DOLLARS ($35,763.00), WHICH SUM REPRESENTS
THE AMOUNT PREVIOUSLY DEPOSITED BY TENANT WITH LANDLORD AS A SECURITY DEPOSIT
UNDER THE FIRST RESTATED LEASE (THE “SECURITY DEPOSIT”).  LANDLORD SHALL BE
ENTITLED TO INTERMINGLE SUCH DEPOSIT WITH ITS OWN FUNDS AND TO USE SAME FOR SUCH
PURPOSES AS LANDLORD MAY DETERMINE. IN THE EVENT OF DEFAULT BY TENANT IN
PERFORMING ANY OF ITS OBLIGATIONS UNDER THIS LEASE, LANDLORD MAY, IN ADDITION TO
ANY OTHER RIGHT OR REMEDY AVAILABLE TO LANDLORD HEREUNDER, USE, APPLY, OR RETAIN
ALL OR ANY PART OF SAID SECURITY DEPOSIT FOR THE PAYMENT OF ANY UNPAID RENT OR
FOR ANY OTHER AMOUNT WHICH LANDLORD MAY BE REQUIRED TO EXPEND BY REASON OF THE
DEFAULT OF TENANT, INCLUDING ANY DAMAGES OR DEFICIENCY IN THE RELETTING OF THE
PREMISES OR ANY ATTORNEY’S FEES ASSOCIATED THEREWITH, REGARDLESS OF WHETHER THE
ACCRUAL OF SUCH DAMAGES OR DEFICIENCY OCCURS BEFORE OR AFTER AN EVICTION. IF A
PORTION OF THE SECURITY DEPOSIT IS USED OR APPLIED BY LANDLORD DURING THE TERM
HEREOF, TENANT SHALL, UPON FIVE (5) DAYS WRITTEN DEMAND, DEPOSIT WITH LANDLORD
AN AMOUNT SUFFICIENT TO RESTORE THE SECURITY DEPOSIT TO ITS ORIGINAL AMOUNT
(I.E., $35,763.00).  LANDLORD SHALL RETURN THE SECURITY DEPOSIT (OR THAT PORTION
OF THE SECURITY DEPOSIT NOT PREVIOUSLY APPLIED) WITHIN THIRTY (30) DAYS AFTER
THE LATER OF EXPIRATION OF THE LEASE TERM OR SURRENDER BY TENANT OF THE PREMISES
WITHOUT DEFAULT.

 

33

--------------------------------------------------------------------------------


 


ARTICLE 28


 

MISCELLANEOUS PROVISIONS

 


28.1                           CAPTIONS. THE CAPTIONS USED HEREIN ARE FOR
CONVENIENCE ONLY AND DO NOT LIMIT OR AMPLIFY THE PROVISIONS HEREOF. WHENEVER THE
SINGULAR IS USED THE SAME SHALL INCLUDE THE PLURAL, AND WORDS OF ANY GENDER
SHALL INCLUDE THE OTHER GENDER.


 


28.2                           WAIVER.  ONE OR MORE WAIVERS OF ANY COVENANT,
TERM OR CONDITION OF THIS LEASE BY EITHER PARTY SHOULD NOT BE CONSTRUED AS A
WAIVER OF A SUBSEQUENT BREACH OF THE SAME COVENANT, TERM OR CONDITION. THE
CONSENT OR APPROVAL BY EITHER PARTY SHALL NOT BE CONSTRUED AS A WAIVER OF A
SUBSEQUENT BREACH OF THE SAME COVENANT, TERM OR CONDITION. THE CONSENT OR
APPROVAL BY EITHER PARTY TO OR OF ANY ACT BY THE OTHER PARTY REQUIRING SUCH
CONSENT OR APPROVAL SHOULD NOT BE DEEMED TO WAIVE OR RENDER UNNECESSARY CONSENT
TO OR APPROVAL OF ANY SUBSEQUENT SIMILAR ACT.


 


28.3                           ENTIRE AGREEMENT. THIS LEASE CONTAINS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES AND NO AGREEMENT SHALL BE EFFECTIVE TO CHANGE,
MODIFY OR TERMINATE THIS LEASE IN WHOLE OR IN PART UNLESS SUCH AGREEMENT IS IN
WRITING AND DULY SIGNED BY THE PARTIES HERETO.


 


28.4                           SEVERABILITY. THE INVALIDITY OR UNENFORCEABILITY
OF ANY PROVISION HEREOF SHALL NOT AFFECT OR IMPAIR ANY OTHER PROVISION.


 


28.5                           MODIFICATION. SHOULD ANY MORTGAGEE OR BENEFICIARY
UNDER A DEED OF TRUST REQUIRE A MODIFICATION OF THIS LEASE, WHICH MODIFICATION
WILL NOT BRING ABOUT ANY INCREASED COST OR EXPENSE TO TENANT OR WILL IN ANY WAY
SUBSTANTIALLY CHANGE THE RIGHTS AND OBLIGATIONS OF TENANT HEREUNDER, THEN AND IN
SUCH EVENT, TENANT AGREES THAT THIS LEASE MAY BE SO MODIFIED.


 


28.6                           GOVERNING LAW. THIS LEASE SHALL BE GOVERNED BY
AND CONSTRUED PURSUANT TO THE LAWS OF THE STATE OF COLORADO.


 


28.7                           SUCCESSORS AND ASSIGNS. THE COVENANTS AND
CONDITIONS HEREIN CONTAINED SHALL INURE TO AND BIND THE RESPECTIVE HEIRS,
PERMITTED SUCCESSORS, EXECUTORS, ADMINISTRATORS AND ASSIGNS OF THE PARTIES
HERETO, AND THE TERMS “LANDLORD” AND “TENANT” SHALL INCLUDE THE PERMITTED
SUCCESSORS AND ASSIGNS OF EITHER SUCH PARTY, WHETHER IMMEDIATE OR REMOTE, EXCEPT
AS OTHERWISE SPECIFICALLY SET FORTH IN THIS LEASE TO THE CONTRARY.


 


28.8                           AUTHORIZATION TO EXECUTE. IN THE EVENT TENANT
HEREUNDER SHALL BE A CORPORATION, THE PARTIES EXECUTING THIS LEASE ON BEHALF OF
TENANT HEREBY COVENANT AND WARRANT THAT TENANT IS A DULY QUALIFIED CORPORATION
AND ALL STEPS HAVE BEEN TAKEN PRIOR TO THE DATE HEREOF TO QUALIFY TENANT TO DO
BUSINESS IN THE STATE OF COLORADO; ALL FRANCHISE AND CORPORATE TAXES HAVE BEEN
PAID TO DATE, AND ALL FUTURE FORMS, REPORTS, FEES AND OTHER DOCUMENTS NECESSARY
TO COMPLY WITH APPLICABLE LAWS WILL BE FILED.


 


28.9                           APPROVAL OF DOCUMENTS. LANDLORD’S APPROVAL OF
TENANT’S PLANS FOR WORK PERFORMED BY LANDLORD OR TENANT IN THE PREMISES SHALL
CREATE NO RESPONSIBILITY OR LIABILITY ON THE

 

34

--------------------------------------------------------------------------------


 


PART OF LANDLORD FOR THEIR COMPLETENESS, DESIGN, SUFFICIENCY, OR COMPLIANCE WITH
ANY LAWS, RULES, OR REGULATIONS OF GOVERNMENTAL AGENCIES OR AUTHORITIES.


 


28.10                     ATTORNEYS  FEES.  IN THE EVENT OF ANY DISPUTE
HEREUNDER THE PREVAILING PARTY IN SUCH ACTION SHALL BE ENTITLED TO ITS
REASONABLE ATTORNEYS AND COSTS IN SUCH ACTION.


 


28.11                     USE OF NAMES.  LANDLORD SHALL NOT PUBLISH, RELATING TO
THIS LEASE OR IN CONJUNCTION WITH THE BUILDING COMPLEX THE NAME “GAIAM, INC.” OR
THE NAME OF ANY EMPLOYEE, OFFICER OR DIRECTOR OF “GAIAM, INC.” IN ANY NEWSLETTER
OR SIMILAR PUBLICATION, INCLUDING PRESS RELEASES, WITHOUT TENANT’S PRIOR
CONSENT. TENANT SHALL NOT PUBLISH LANDLORD’S NAME OR THE NAME OF ANY PARTNER OR
AFFILIATED ENTITY OR OFFICER OF SUCH ENTITY OR USE THE NAME OF THE BUILDING
COMPLEX RELATING TO THIS LEASE OR THE BUILDING COMPLEX IN ANY NEWSLETTER OR
SIMILAR PUBLICATION, INCLUDING PRESS RELEASES, WITHOUT LANDLORD’S PRIOR CONSENT.
IN THE EVENT EITHER PARTY IS IN DEFAULT HEREOF, SUCH DEFAULTING PARTY’S ONLY
REMEDY SHALL BE AN ACTION FOR ACTUAL DAMAGES (NOT CONSEQUENTIAL) ARISING FROM
SUCH DEFAULT.  THE FOREGOING RESTRICTIONS SHALL NOT APPLY TO ANY DISCLOSURES OF
NAMES BY THE OTHER PARTY TO SUCH PARTY’S INVESTORS OR AS MAY BE REQUIRED BY LAW
OR ANY REGULATION TO WHICH THE DISCLOSING PARTY IS SUBJECT OR AS OTHERWISE MAY
BE REQUIRED BY LAW OR IN ANY LEGAL PROCEEDING.


 


28.12                     SECURITY CARD SYSTEM.  TENANT SHALL CONTINUE TO HAVE
THE RIGHT TO OPERATE, AT ITS  SOLE COST, EXPENSE AND RISK, TENANT’S OWN SECURITY
CARD SYSTEM FOR THE PREMISES.  TENANT SHALL PROVIDE LANDLORD WITH A CARD KEY FOR
EMERGENCY ACCESS TO THE PREMISES.


 


ARTICLE 29


 

SUBSTITUTION OF PREMISES

 


29.1                           INTENTIONALLY DELETED.


 


ARTICLE 30


 

RECORDING

 


30.1                           TENANT AGREES NOT TO PLACE THIS LEASE OF RECORD
UNLESS REQUESTED TO EXECUTE A MEMORANDUM OF LEASE BY LANDLORD, WHICH MAY, AT
LANDLORD’S OPTION, BE PLACED OF RECORD. IN ADDITION, IF REQUESTED BY LANDLORD,
TENANT WILL EXECUTE A MEMORANDUM OF LEASE TO BE FILED WITH THE COLORADO
DEPARTMENT OF REVENUE ON SUCH FORM AS MAY BE PRESCRIBED BY SAID DEPARTMENT
WITHIN TEN (10) DAYS AFTER THE EXECUTION OF THIS LEASE OR ANY OTHER SUCH
MEMORANDUM SO THAT LANDLORD MAY AVAIL ITSELF OF THE PROVISIONS OF THE STATUTES
SUCH AS SECTION 39-22-604(7)(C) OF THE COLORADO REVISED STATUTES (1973).


 

Any recording by Tenant without Landlord’s prior written consent shall at
Landlord’s option be deemed a default pursuant to Article 24 hereof and Landlord
shall have all of the rights and remedies set forth therein.

 

35

--------------------------------------------------------------------------------


 


ARTICLE 31


 

REAL ESTATE BROKER

 


31.1                           COLLIERS BENNETT & KAHNWELLER, INC., A REAL
ESTATE BROKER LICENSED IN THE STATE OF COLORADO, HAS ACTED AS AGENT FOR LANDLORD
IN THIS TRANSACTION AND IS TO BE PAID A COMMISSION BY LANDLORD PURSUANT TO A
SEPARATE AGREEMENT.  TRAMMELL CROW SERVICES, INC., A REAL ESTATE BROKER LICENSED
IN THE STATE OF COLORADO, HAS ACTED AS AGENT FOR TENANT IN THIS TRANSACTION AND
IS TO BE PAID A COMMISSION BY LANDLORD PURSUANT TO A SEPARATE AGREEMENT. 
LANDLORD REPRESENTS THAT IT HAS DEALT WITH NO OTHER BROKER OTHER THAN THE
BROKER(S) IDENTIFIED HEREIN.  LANDLORD AGREES THAT, IF ANY OTHER BROKER MAKES A
CLAIM FOR A COMMISSION BASED UPON THE ACTIONS OF LANDLORD, LANDLORD SHALL
INDEMNIFY, DEFEND AND HOLD TENANT HARMLESS FROM ANY SUCH CLAIM.  TENANT
REPRESENTS THAT IT HAS DEALT WITH NO BROKER OTHER THAN THE BROKER(S) IDENTIFIED
HEREIN.  TENANT AGREES THAT, IF ANY OTHER BROKER MAKES A CLAIM FOR A COMMISSION
BASED UPON THE ACTIONS OF TENANT, TENANT SHALL INDEMNIFY, DEFEND AND HOLD
LANDLORD HARMLESS FROM ANY SUCH CLAIM.  TENANT WILL CAUSE ITS BROKER TO EXECUTE
A CUSTOMARY LIEN WAIVER, ADEQUATE UNDER THE LAW OF THE STATE WHERE THE PROJECT
IS LOCATED, TO EXTINGUISH ANY LIEN CLAIMS SUCH BROKER MAY HAVE IN CONNECTION
WITH THIS LEASE.


 


ARTICLE 32


 

OPTION

 


32.1                           OPTION TO EXTEND.  TENANT SHALL HAVE AN OPTION TO
EXTEND AND RENEW THE LEASE AS TO ALL OF THE PREMISES (BUT NOT AS TO ANY PORTION
OR PORTIONS THEREOF) FOR ONE (1) ADDITIONAL TERM OF FIVE (5) YEARS.  IN ORDER TO
EXERCISE SUCH OPTION, TENANT SHALL NOTIFY LANDLORD IN WRITING AT LEAST TWO
HUNDRED SEVENTY (270) DAYS PRIOR TO THE EXPIRATION OF THE LEASE TERM (I.E., BY
SEPTEMBER 4, 2007) OF ITS ELECTION TO EXERCISE THE OPTION.  IF TENANT ELECTS NOT
TO EXTEND OR FAILS TO TIMELY EXERCISE ITS OPTION, TIME BEING OF THE ESSENCE, THE
OPTION SHALL AUTOMATICALLY TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT AND
THIS LEASE SHALL TERMINATE UPON THE EXPIRATION OF THE INITIAL TERM.  UPON
RECEIPT OF SUCH NOTICE FROM TENANT EXERCISING THE RENEWAL OPTION HEREIN GRANTED,
LANDLORD SHALL SUBMIT IN WRITING WITHIN THIRTY (30) DAYS A PROPOSAL FOR THE THEN
CURRENT MARKET BASE RENTAL RATE (PER RENTABLE SQUARE FOOT PER ANNUM, “NNN”) FOR
THE RENEWAL TERM.  TENANT SHALL HAVE THIRTY (30) DAYS FROM THE RECEIPT OF SAID
NOTICE FROM LANDLORD TO NOTIFY LANDLORD IN WRITING OF (I) TENANT’S ACCEPTANCE OF
THE PROPOSED MARKET BASE RENTAL RATE, OR (II) TENANT’S REJECTION OF THE MARKET
BASE RENTAL RATE AND ELECTION TO INITIATE THE APPRAISAL PROCESS SET FORTH
BELOW.  IF TENANT FAILS TO TIMELY ACCEPT OR REJECT THE MARKET BASE RENTAL RATE
SPECIFIED IN LANDLORD’S NOTICE OR TO ELECT NOT TO EXTEND THE TERM OF THE LEASE
AS PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE, TENANT SHALL BE DEEMED TO
HAVE ELECTED TO EXTEND THE LEASE TERM FOR THE PERIOD SPECIFIED IN TENANT’S
ORIGINAL NOTICE OF EXERCISE OF THE RENEWAL OPTION AT THE MARKET BASE RENTAL RATE
SPECIFIED BY LANDLORD IN RESPONSE TO SAID EXERCISE NOTICE.  ANY SUCH EXTENSION
SHALL BE UPON ALL OF THE TERMS, CONDITIONS AND COVENANTS OF THIS LEASE EXCEPT AS
TO (I) THE AMOUNT OF BASE RENT, WHICH SHALL BE DETERMINED AS SET FORTH HEREIN,
(II) OPTIONS TO EXTEND OR TO EXPAND, WHICH SHALL NOT BE APPLICABLE, AND (III) 
TENANT SHALL PAY TENANT’S PRORATA SHARE OF OPERATING EXPENSES THROUGHOUT THE
RENEWAL TERM.  AS USED HEREIN, AND SUBJECT TO THE LIMITATIONS SET FORTH IN THIS
PARAGRAPH, “MARKET BASE RENTAL RATE” SHALL MEAN AS OF ANY DATE THE THEN ANNUAL
NET RENTAL RATE

 

36

--------------------------------------------------------------------------------


 


(EXCLUSIVE OF REAL ESTATE TAXES, UTILITIES AND OPERATING EXPENSES) PER SQUARE
FOOT OF NET RENTABLE AREA WHICH A WILLING LANDLORD UNDER NO COMPULSION WOULD
AGREE TO ACCEPT AS OF SUCH DATE, AND WHICH A WILLING TENANT UNDER NO COMPULSION
WOULD AGREE TO ACCEPT AS OF SUCH DATE, UNDER RENEWAL LEASES (BASED ON A FIVE (5)
YEAR TERM) OF SPACE IN COMPARABLE FIRST CLASS MULTI-TENANT OFFICE BUILDINGS OF
COMPARABLE SIZE, LOCATION AND AGE IN THE COUNTY OF BOULDER, COLORADO, AT SUCH
TIME, TAKING INTO ACCOUNT ALL RELEVANT FACTORS, INCLUDING, WITHOUT LIMITATION,
USE, LOCATION AND/OR FLOOR LEVEL WITHIN THE APPLICABLE BUILDING, DEFINITION OF
RENTABLE AREA, LEASEHOLD IMPROVEMENTS PROVIDED, CREDITS OR ALLOWANCES GRANTED,
IF ANY, QUALITY, AGE AND LOCATION OF THE APPLICABLE BUILDING, RENTAL
CONCESSIONS, THE TIME THE PARTICULAR RATE UNDER CONSIDERATION BECAME EFFECTIVE,
SIZE OF TENANT, CREDIT OF TENANT, RELATIVE OPERATING EXPENSES, TAXES AND
UTILITIES, RELATIVE SERVICES PROVIDED, AND SO FORTH.


 

If Tenant, by written notice delivered no later than thirty (30) days after the
date Landlord notifies Tenant of the Market Base Rental Rate, objects to the
Market Base Rental Rate determined by Landlord and elects to submit the rate
determination to appraisal, then, within seven (7) days of the date of Tenant’s
objection, each party shall appoint a non-affiliated certified M.A.I. Appraiser
that has at least five (5) years’ full-time commercial appraisal experience in
Boulder County to determine the Market Base Rental Rate, such process to be
completed within twenty (20) days after the date of the appointment of the last
appraiser.  If a party does not appoint a qualified appraiser within five (5)
days after the other party has given notice of the name of the appraiser, then
the single appraiser shall be the sole appraiser and shall set the Market Base
Rental Rate. The appraisers appointed by the parties shall meet promptly and
attempt to set the Market Base Rental Rate.  If they are unable to agree on the
Market Base Rental Rate within twenty (20) days after the date the second
appraiser has been appointed, they shall elect a third appraiser meeting the
qualifications stated in this paragraph within seven (7) days after the last day
the two (2) appraisers are to set the Market Base Rental Rate. If the appraisers
are unable to agree on the third appraiser, either of the parties to this Lease,
after giving five (5) days’ prior written notice to the other party, may apply
to the then president of the real estate board of Denver, Colorado for the
selection of a third appraiser who meets the qualifications stated in this
Section, which selection shall be made within three (3) days. All determinations
of Market Base Rental Rate shall be subject to the limitations on Market Base
Rental Rate set forth in the first paragraph of this Section. Each of the
parties shall pay for the appraiser appointed by it and shall bear one-half of
the cost of appointing the third appraiser and of paying the third appraiser’s
fee. The third appraiser, however selected, shall be a person who has not
previously acted in any capacity for either party. The appraisers shall be
instructed to consider the criteria above stated in determining the Market Base
Rental Rate.

 

Within twenty (20) days after the selection of the third appraiser, the third
appraiser shall determine the Market Base Rental Rate and all three of the
appraiser’s Market Base Rental Rates shall be averaged excluding any single
Market Base Rental Rate which is either ten percent (10%) higher or lower than
the middle appraisal of Market Base Rental Rate and the remaining appraisals
shall then be averaged.

 

If the Market Base Rental Rate is not established for the extended term prior to
its commencement, Tenant shall continue to pay the applicable Base Rent required
for the last full

 

37

--------------------------------------------------------------------------------


 

month of the Lease term until the appraisers have made their determination. The
Market Base Rental Rate in question, when finally determined by the appraisers,
shall be retroactive to the commencement of the extension term, and the first
Base Rent payment becoming due after the determination of the applicable Market
Base Rental Rate shall include the retroactive amounts of monthly Base Rent
installments accrued and unpaid. In no event may either Landlord or Tenant elect
not to extend the Lease based upon the Market Base Rental Rate established in
accordance herewith.

 

This option to extend may not be exercised and the Lease shall not be extended
if Landlord has given Tenant notice of default which default is not cured within
any applicable cure periods or waived by Landlord.

 


32.2                           RIGHT OF FIRST OFFER TO LEASE ADDITIONAL SPACE IN
THE BUILDING.  LANDLORD HEREBY GRANTS TO TENANT THE RIGHT OF FIRST OFFER (THE
“ROFO”), EXERCISABLE AT ANY TIME, TO EXPAND THE PREMISES TO INCLUDE ANY “SUITE”
(AS HEREINAFTER DEFINED) ON THE FIRST FLOOR OF THE BUILDING WHICH IS NOT SUBJECT
TO A LEASE OR TO OPTIONS OF OTHER TENANT(S) AND WHICH IS NOT THEN SUBJECT TO
ACTIVE NEGOTIATIONS FOR LEASE OR OPTION TO OTHER EXISTING OR PROSPECTIVE
TENANT(S).  FOR PURPOSES HEREOF, A “SUITE” SHALL MEAN (I) SUITE 100, CONTAINING
2,910 SQUARE FEET OF RENTABLE AREA, (II) SUITE 101, CONTINING 6,347 SQUARE FEET
OF RENTABLE AREA, AND/OR SUITE 150 CONTAINING 1,726 SQUARE FEET OF RENTABLE
AREA, ALL AS DEPICTED ON EXHIBIT D ATTACHED HERETO AND MADE A PART HEREOF.  ANY
SUCH SUITE WHICH IS AVAILABLE FOR LEASE IS HEREIN REFERRED TO AS “OPTION
SPACE”.  THE ROFO IS SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 

(a)                                  Landlord shall give notice (the “ROFO
Notice”) to Tenant of Landlord’s desire to lease the Option Space and the terms
and conditions upon which Landlord intends to offer such space for rent.  If
Tenant elects to lease the Option Space which is the subject of Landlord’s ROFO
Notice (or in response to Tenant’s “Expansion Notice”) (as defined below),
Tenant shall lease such space in “AS IS” condition for a minimum of twenty-four
(24) months and a term that is coterminous with the expiration of the Lease
Term, and otherwise on the same terms and conditions set forth in this Second
Restated Lease.

 

(b)                                 Tenant shall have ten (10) business days
after Landlord’s notice to respond as to whether Tenant desires to lease the
Option Space on the terms and conditions set forth in this Second Restated
Lease.  If Tenant elects not to lease the Option Space or fails to respond
within said ten (10) business day period, then for a period of twelve (12)
months following the date of Landlord’s ROFO Notice to Tenant as to the Option
Space in question, Landlord shall be free to lease or otherwise grant rights in
the Option Space in question to any third party.  If at the expiration of said
twelve-month period, Landlord has not leased the subject Option Space or granted
any options to the Option Space to any third party and  is not then actively
engaged in lease negotiations with a third party for the lease or option of all
or any portion of the subject Option Space, Tenant’s ROFO, as granted hereunder,
shall again apply to the subject Option Space which is not then leased or
subject to an option to lease in favor of a third party or which is not then
subject to active negotiations between Landlord and a third party.  Further, if
at any time

 

38

--------------------------------------------------------------------------------


 

during the Term of the Lease, Tenant shall notify Landlord in writing that it
desires to lease additional space in the Building (such notice from Tenant being
herein referred to as the “Expansion Notice”) and at the time of Landlord’s
receipt of the Expansion Notice, there is Option Space available, then Landlord
agrees to lease the Option Space to Tenant, subject to all of the terms and
conditions of this Section 32.2 to Tenant.  If Tenant elects to lease such
Option Space, Tenant shall execute an amendment to this Lease reflecting the
addition of all (and not less than all of) such space to the Premises for a term
coterminous with the term of the Lease no later than ten (10) days from receipt
of the ROFO Notice or Landlord’s response to an Expansion Notice and an
appropriate amendment to the Lease from Landlord.

 


32.3                           GENERATOR.  PRIOR TO THE DATE HEREOF, AND
PURSUANT TO THE TERMS OF THE FIRST RESTATED LEASE, LANDLORD PURCHASED AND CAUSED
TO BE INSTALLED, AT LANDLORD’S EXPENSE, AN EMERGENCY BACK-UP POWER GENERATOR
(HAVING CAPACITY OF APPROXIMATELY 300 KW), WHICH IS LOCATED OUTSIDE THE BUILDING
AND IS INTENDED TO SERVE THE ENTIRE BUILDING (THE “GENERATOR”).  IN THE EVENT
THAT AT ANY TIME PRIOR TO MARCH 31, 2007, THIS LEASE IS TERMINATED IN WHOLE OR
IN PART BY REASON OF A TERMINATION UPON DEFAULT OR TENANT SHALL BE IN DEFAULT IN
THE PAYMENT OF RENT, TENANT SHALL PAY TO LANDLORD, AS ADDITIONAL RENT, THE
UNAMORTIZED COST OF THE GENERATOR AND RELATED FUEL TANK, THE COST OF WHICH SHALL
BE AMORTIZED ON A STRAIGHT-LINE BASIS OVER SIXTY (60) MONTHS COMMENCING ON
APRIL 1, 2002 AND ENDING ON MARCH 31, 2007, LESS THE RESIDUAL VALUE OF THE
GENERATOR AND RELATED FUEL TANK, WHICH LANDLORD AND TENANT STIPULATE TO BE THE
SUM OF $24,000.00.  THE UNAMORTIZED COST OF THE GENERATOR AND RELATED FUEL TANK
SHALL EQUAL THE AMOUNT DETERMINED BY MULTIPLYING THE ACTUAL COST AND EXPENSE
PAID AND INCURRED BY LANDLORD IN PURCHASING THE GENERATOR AND RELATED FUEL TANK
AND CAUSING THE SAME TO BE INSTALLED AT THE BUILDING, NOT TO EXCEED THE SUM OF
$245,000.00, MULTIPLIED BY A FRACTION, (A) THE NUMERATOR OF WHICH SHALL EQUAL
THE NUMBER OF CALENDAR DAYS ELAPSED FROM THE DATE ON WHICH THE LEASE SHALL
EXPIRE OR BE TERMINATED IN WHOLE OR IN PART AS SET FORTH ABOVE OR TENANT IS IN
DEFAULT IN THE PAYMENT OF RENT, AND ENDING ON MARCH 31, 2007, AND (B) THE
DENOMINATOR OF WHICH EQUALS THE NUMBER OF CALENDAR DAYS ELAPSED BETWEEN APRIL 1,
2002 AND MARCH 31, 2007.


 


THE GENERATOR AND RELATED FUEL TANK SHALL AT ALL TIMES BE AND REMAIN LANDLORD’S
PROPERTY.  LANDLORD SHALL BE RESPONSIBLE FOR THE MAINTENANCE, MONITORING,
REPAIR, TESTING AND OPERATION OF THE GENERATOR, AND FOR THE PURCHASE OF FUEL FOR
THE GENERATOR.  ALL COSTS AND EXPENSES INCURRED BY LANDLORD IN CONNECTION WITH
THE MAINTENANCE, MONITORING, REPAIR, TESTING AND OPERATION OF THE GENERATOR,
TOGETHER WITH ALL COSTS AND EXPENSES OF FUEL AND UTILITIES ASSOCIATED WITH THE
GENERATOR, SHALL BE INCLUDED IN OPERATING EXPENSES.  TENANT AGREES THAT THE
GENERATOR SHALL BE USED ONLY IN EMERGENCIES.  LANDLORD AND TENANT SHALL WORK
COOPERATIVELY AND IN GOOD FAITH TO ASSURE THAT THE GENERATOR REMAINS IN GOOD
OPERATING CONDITION AT ALL TIMES.  ANY ACTIONS THAT LANDLORD OR TENANT MAY
UNDERTAKE OR CAUSE TO BE UNDERTAKEN IN RESPECT OF THE GENERATOR AND/OR RELATED
FUEL TANK SHALL BE TAKEN IN STRICT ACCORDANCE WITH ALL APPLICABLE FEDERAL, STATE
AND LOCAL LAWS, CODES AND REGULATIONS, AND IN SUCH A MANNER AS NOT TO ABROGATE,
LIMIT OR NULLIFY ANY WARRANTIES OR GUARANTIES GIVEN OR MADE BY THE EQUIPMENT
MANUFACTURER OR INSTALLER.  IF TENANT BECOMES AWARE OF ANY DEFECTIVE OR
APPARENTLY DEFECTIVE OPERATION OF THE GENERATOR, OR OF ANY ACTUAL OR IMPENDING
SHORTAGE OF FUEL FOR THE GENERATOR, TENANT SHALL IMMEDIATELY NOTIFY LANDLORD
THEREOF IN WRITING.

 

39

--------------------------------------------------------------------------------


 

ARTICLE 33

 

RATIFICATION OF RESTATEMENT

 

33.1.                        Ratification and Binding Effect.  Tenant hereby
(i) ratifies and affirms all of its obligations under the Lease, as modified,
amended and restated hereby; (ii) acknowledges, represents and warrants that the
Lease, as so modified, amended and restated is valid and enforceable, and, as of
this date, is free from any defenses, setoffs claims, counterclaims, causes of
action or any kind or nature whatsoever of which Tenant has knowledge.  This
Second Restated Lease shall be governed by and construed in accordance with the
laws of the State of Colorado, and shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors,
representatives and permitted assigns.

 

33.2.                        Entire Agreement.  This Second Restated Lease
constitutes the entire understanding and agreement of the parties hereto with
respect to the matters discussed herein in relation to the Premises from and
after June 1, 2004 and supersedes all prior agreements, understandings or
negotiations with respect thereto.  For all periods prior to June 1, 2004, the
First Restated Lease, as modified by the Second Amendment to the First Restated
Lease, shall remain in full force and effect according to its terms.

 

34.3.                        Miscellaneous.  This Second Restated Lease may be
executed in multiple counterparts, each of which shall be deemed an original.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Restated Lease
this       day of April, 2004.

 

 

LANDLORD:

 

 

 

FUND IX, FUND X, FUND XI AND REIT

 

JOINT VENTURE, a Georgia joint venture

 

 

 

By:

Wells Real Estate Fund IX, L.P., as

 

 

Administrative Venturer

 

 

 

 

By:

Wells Partners, L.P., a Georgia

 

 

 

limited partnership, as General

 

 

 

Partner of Wells Real Estate Fund

 

 

 

IX, L.P.

 

 

 

 

 

 

By:

Wells Capital, Inc., as General

 

 

 

Partner of Wells Partners, L.P.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

41

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

TENANT:

 

 

 

 

 

GAIAM, INC., a Colorado corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

42

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Lot 2, Block 1,

Minor Subdivision Interlocken Filing No. 3

City of Broomfield,

County of Boulder,

State of Colorado

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FLOOR PLAN

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RULES AND REGULATIONS

 

1.                                       Tenant, by execution of this Lease and
occupancy of the Premises, agrees to comply with any covenants, conditions and
restrictions as recorded with the Clerk and Recorder of the County of Boulder,
State of Colorado (the “Covenants”), as heretofore and hereafter amended, as
applicable to Tenant’s use and enjoyment of the Premises and Building Complex.
In addition to all rights available to Landlord hereunder, in the event Landlord
is required to pay to any association referenced in such Covenants, any fines,
assessments, charges or other amounts on account of any act or omission of
Tenant, its agents, employees or invitees, Tenant shall, upon demand, reimburse
Landlord for such amounts, together with interest thereon at the Default Rate.

 

2.                                       Tenant shall not obstruct or interfere
with the rights of other tenants of the Building Complex or of persons having
business in the Building Complex or in any way injure or annoy such tenants or
persons.

 

3.                                       Tenant shall not commit any willful act
or permit anything in or about the Building Complex which shall or might subject
Landlord to any liability or responsibility for injury to any person or property
by reason of any business or operation being carried on, in or about the
Building Complex or for any other reason, subject to and in accordance with the
terms of this Lease.

 

4.                                       Tenant shall not use the Building for
lodging or for any illegal purposes or for any purpose that will damage the
Building Complex, or the reputation of the Building as a Class A suburban office
building or for any purposes other than those specified in the Lease.

 

5.                                       Canvassing, soliciting, and peddling in
the Building Complex are prohibited, and Tenant shall cooperate to prevent such
activities.

 

6.                                       Tenant shall not bring or keep within
the Building any animal, bicycle, or motorcycle.

 

7.                                       Tenant shall not commercially prepare
and/or cook food or beverages in or about the Building without the prior written
consent of Landlord. Tenant shall not, except for de minimis amounts (consistent
with uses of a Class A suburban office building or a video production facility
and which do not require special governmental mandated permits, storage or
disposal) place, use or store any flammable, combustible, explosive or hazardous
fluid, chemical, device, substance or material in, on or about the Premises.
Tenant shall comply with the statutes, ordinances, rules, orders, regulations
and requirements imposed by governmental or quasi-governmental authorities in
connection with fire and panic safety and fire prevention and shall not commit
any act or permit any object to be brought or kept in the Building Complex,
which shall result in a change of rating of any portion of the Building Complex
by the Insurance Services Office or similar person or entity subject to the
terms of this Lease. Tenant shall not

 

C-1

--------------------------------------------------------------------------------


 

commit any act or permit any object to be brought or kept in the Building which
shall increase the rate of fire insurance on the Building or on property located
therein, subject to the terms of this Lease.  In the event that Tenant’s use
increases the rate of fire insurance, then Tenant shall, if Landlord permits
such use, pay to Landlord upon demand, as Additional Rent, an amount equal to
the increase in the rate.

 

8.                                       Tenant shall not occupy the Building or
permit any portion of the Building Complex to be occupied for the manufacture or
direct sale of liquor, narcotics, or tobacco in any form, or as a medical
office, barber shop, manicure shop, music or dance studio. Tenant shall not
conduct in or about the Building Complex any auction, public or private without
the prior written approval of Landlord.

 

9.                                       Tenant shall not install or use in the
Building Complex any (i) air conditioning unit, (ii) engine or boiler powered by
fuel including diesel fuel, gasoline, propane or natural gas; (iii) generator,
(iv) industrial ventilator or machinery, (v) heating unit (other than space
heaters), (vi) stove, (vii) commercial condensing unit, (viii) radiator or any
other similar apparatus without the express prior written consent of Landlord,
and then only as Landlord may reasonably direct.

 

10.                                 Any office equipment and other device of any
electrical or mechanical nature which causes in its operation vibrations, noise
or other annoyance to tenants in the Building shall be placed by Tenant in the
Premises in settings reasonably approved by Landlord, so as to absorb or prevent
any vibration, noise, or annoyance. Tenant shall not cause improper noises,
vibrations, or odors within the Building Complex.

 

11.                                 Tenant shall move all freight, supplies,
furniture, fixtures, and other personal property into, within and out of the
Building only through such entrances as may be reasonably designated by
Landlord, and such movement of such items shall be under the reasonable
supervision of Landlord. Landlord reserves the right to exclude from the
Building Complex all objects which violate any of these rules and regulations or
the provisions of the Lease. Tenant shall not move or install such objects in or
about the Building Complex in such a fashion as to unreasonably obstruct the
activities of the other tenants, and all such moving shall be at the sole
expense, risk, and responsibility of Tenant.

 

12.                                 Tenant shall not place within the Building
any objects which exceed the floor weight specifications of the Building without
the express prior written consent of Landlord. The placement and positioning of
all such objects within the Building shall be reasonably prescribed by Landlord
and such objects shall, in all cases, be placed upon plates or footings of such
size as shall be reasonably prescribed by Landlord.

 

13.                                 Tenant shall not deposit any trash, refuse,
cigarettes, or other substances of any kind within or out of the Building except
in refuse containers provided therefor. Tenant shall exercise its best efforts
to keep the sidewalks, entrances, passages, courts, lobby areas, parking areas,
vestibules, public corridors and halls in and about the Building (hereinafter
“Common Areas”) clean and free from rubbish; however Tenant is not responsible
for the trash or refuse of parties other than Tenant, its employees, agents,
contractors and invitees.

 

C-2

--------------------------------------------------------------------------------


 

14.                                 Tenant shall use the Common Areas only as a
means of ingress and egress and other designed purposes, and Tenant shall permit
no loitering by any of Tenant’s employees upon Common Areas or elsewhere within
the Building Complex. The Common Areas and roof of the Building are not for the
use of the general public, and Landlord shall in all cases retain the right to
control or prevent access thereto by all persons whose presence in the
reasonable judgment of Landlord, shall be prejudicial to the safety, character,
reputation or interests of the Building Complex and its tenants. Tenant shall
not go upon the roof of the Building without the express prior written consent
of Landlord.

 

15.                                 Landlord reserves the right to exclude or
expel from the Building Complex any person who, in the reasonable judgment of
Landlord, is intoxicated or under the influence of liquor or drugs or who shall
in any manner act in violation of the rules and regulations of the Building
Complex.

 

16.                                 a.                                      
Subject to the terms of paragraph b below. Landlord shall have the right to
reasonably designate the area or areas, if any, in which Tenant and Tenant’s
servants, employees, contractors, jobbers, agents, licenses, invitees, guests
and visitors may park vehicles, and Tenant and its servants, employees,
contractors, jobbers, agents, licensees, invitees, guests and visitors shall
observe and comply with all driving and parking signs and markers within and
about the Building Complex. All parking ramps and areas and any pedestrian
walkways, plazas or other public areas forming and part of the Building or the
land upon which the Building Complex is situated shall be under the reasonable
control of Landlord, who shall have the right to reasonably regulate and control
those areas. Landlord may promulgate rules and regulations concerning parking
from time to time, and Tenant agrees to comply therewith. Tenant acknowledges
that Landlord has reserved the right to remove vehicles which violate parking
regulations.

 

b.                                      Tenant shall have the right at any time,
upon written notice to Landlord, to have Landlord using building standard
signage, designate up to ten (10) parking spaces as being for the exclusive use
of Tenant. The cost of the signage shall be borne by Tenant and the location of
the parking so designated shall be shown on an exhibit to be attached hereto.
Tenant acknowledges that Landlord shall have no obligation to police such
designated parking; however, upon receipt of notice from Tenant specifying
vehicles that are violating its exclusive use, Landlord shall take such
reasonable actions as necessary, including towing, to protect Tenant’s exclusive
use of the parking spaces.

 

17.                                 No smoking is permitted at any time in, on
or about the Building and the Building Complex, including the lobby, the parking
lot and exterior Common Areas. Tenant shall comply herewith and cause its
employees, agents, contractors and invitees to comply herewith. Tenant may,
subject to compliance with applicable laws, permit smoking within the Premises,
provided in no event may any secondary smoke from the Premises be present in
other parts of the Building and Tenant shall be solely responsible at its own
cost and expense. Except as required by applicable law, Landlord will not modify
this rule or regulation in this Lease or any other Lease in the Building to make
it less restrictive.

 

C-3

--------------------------------------------------------------------------------


 

18.                                 Tenant shall not use the washrooms,
restrooms and plumbing fixtures of the Building Complex, and appurtenances
thereto, for any other purpose than the purposes for which they were
constructed, and Tenant shall not deposit any sweepings, rubbish, rags or other
improper substances therein. Tenant shall not waste water by interfering or
tampering with the faucets or otherwise. If Tenant or Tenant’s servants,
employees, contractors, jobbers, agents, licensees, invitees, guests or
visitors, cause any damage to such washrooms, restrooms, plumbing fixtures or
appurtenances, such damage shall be repaired at Tenant’s reasonable expense
within fifteen (15) days of receipt of written notification from Landlord during
which period Tenant may repair same, and Landlord shall not be responsible
therefor.

 

19.                                 Tenant may make alterations to the Premises
consistent with the terms of Article 15 of the Lease. Upon removal of any wall
decorations or installations or floor coverings by Tenant, any damage to the
walls or floors shall be repaired by Tenant at Tenant’s sole cost and expense.
Without limitation upon any of the provisions of the Lease, Tenant shall refer
all contractors, representatives, installation technicians, and other mechanics,
artisans and laborers rendering any service in connection with the repair, or
permanent improvements of the Premises to Landlord for Landlord’s approval
before performance of any such service. This Paragraph 19 shall apply to all
work performed in the Building, including without limitation installation of
telephones, telegraph equipment, electrical devices and attachments and
installations of any nature affecting floors, walls, woodwork, trim, windows,
ceilings, equipment or any other portion of the Building Complex. Plans and
specifications for such work, prepared at Tenant’s sole expense, shall be
submitted to Landlord and shall be subject to Landlord’s express prior written
approval in each instance before the commencement of work. All installations,
alterations and additions shall be constructed by Tenant in a good and
workmanlike manner and only good grades of material shall be used in connection
therewith. The means by which telephone, telegraph and similar wires are to be
introduced to the Premises and the location of telephones, call boxes and other
office equipment affixed to the Premises shall be subject to the express prior
written approval of Landlord. Tenant shall not lay linoleum or similar floor
coverings so that the same shall come into direct contact with the floor of the
Premises and, if linoleum or other similar floor covering is to be used, an
interlining of builder’s deadening felt shall be first affixed to the floor, by
a paste or other material soluble in water. The use of cement or other similar
adhesive materials is expressly prohibited.

 

20.                                 No signs, awning, showcases, advertising
devices or other projections or obstructions shall be attached to the outside
walls of the Building Complex or attached or placed upon any Common Areas
without the express prior consent of Landlord. No blinds, drapes or other window
coverings shall be installed in the Building without the express prior written
consent of Landlord, except for “black out” drapes which have been approved by
Landlord. No promotional sign or picture, advertisement, window display or other
public display or notice in the nature of advertising or other promotional
display shall be inscribed, exhibited, painted or affixed by Tenant upon or
within any part of the Premises in such a fashion as to be seen from the outside
of the Premises or the Building without the express prior written consent of
Landlord. In the event of the violation of any of the foregoing by Tenant,
Landlord may within fifteen (15) days of written notice to Tenant during which
period Tenant may repair same, remove the articles constituting the violation
without any liability unless a loss other then said removal, arises from

 

C-4

--------------------------------------------------------------------------------


 

Landlord’s willful or negligent acts or omissions, and Tenant shall reimburse
Landlord for the reasonable expenses incurred in such removal upon demand and
upon submission of applicable bills as additional rent under the Lease. Interior
signs on doors (exclusive of interiors of the Premises) and upon the Building
directory shall be subject to the express prior written approval of Landlord and
shall be inscribed, painted, or affixed by Landlord at the reasonable expense of
Tenant upon submission of applicable bills to Tenant.

 

21.                                 Tenant shall not use the name of the
Building or the name of Landlord in its business name, trademarks, signs,
advertisements, descriptive material, letterhead, insignia or any other similar
item without Landlord’s express prior written consent.

 

22.                                 The sashes, sash doors, skylights, windows,
and doors that reflect or admit light or air into the Common Areas shall not be
covered or obstructed by Tenant, through placement of objects upon windowsills
or otherwise. Tenant shall cooperate with Landlord in obtaining maximum
effectiveness of the cooling system of the Building. Tenant shall not obstruct,
alter or in any way impair the efficient operation of Landlord’s heating,
ventilating, air conditioning, electrical, fire, safety, or lighting systems.

 

23.                                 Subject to the Lease, applicable fire or
other safety regulations, all doors opening onto Common Areas and all doors upon
the perimeter of the Premises shall be kept closed and, during non-business
hours, locked, except when in use for ingress or egress. If Tenant uses the
Premises after regular business hours or on non-business days, Tenant shall,
subject to the Lease, lock any entrance doors to the Building or to the Premises
used by Tenant immediately after using such doors.

 

24.                                 Intentionally Deleted.

 

25.                                 All keys to the exterior doors of the
Premises shall be obtained by Tenant from Landlord, and Tenant shall pay to
Landlord a reasonable deposit determined by Landlord from time to time upon
written notice to Tenant for such keys. Tenant shall not make duplicate copies
of such keys. Subject to the Lease, Tenant shall have the right to install
substitute or additional locks or bolts upon any of the doors of the interior
doors of the Premises and Tenant shall notify Landlord prior to making any
changes in existing locks or the mechanisms thereof and shall give Landlord a
key therefor. Tenant shall, upon the termination of its tenancy, provide
Landlord with the combinations and keys, if any, to all combination locks on
safes, safe cabinets and vaults and deliver to Landlord all keys to the
Building, the Premises and all interior doors, cabinets, and other
key-controlled mechanisms therein, whether or not such keys were furnished to
Tenant by Landlord, if any. Tenant shall pay to Landlord the reasonable cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall reasonably deem it necessary to make such a change.

 

26.                                 Landlord shall not be responsible for, and
Tenant hereby indemnifies and holds Landlord harmless from any liability in
connection with, the loss, theft, misappropriation or other disappearance of
furniture, furnishings, fixtures, machinery, equipment, money, jewelry or other
items of personal property from the Premises or other parts of the Building
regardless of whether

 

C-5

--------------------------------------------------------------------------------


 

the Premises or Building are locked at the time of such loss unless the loss
arises from Landlord’s willful or negligent acts or omissions.

 

27.                                 For purposes hereof, the terms “Landlord,”
“Tenant,” “Building,” and “Premises” are defined as those terms are defined in
the Lease to which these Rules and Regulations are attached. Wherever Tenant is
obligated under these Rules and Regulations to do or refrain from doing an act
or thing, such obligation shall include the exercise by Tenant of its reasonable
efforts to secure compliance with such obligation by the servants, employees,
contractors, jobbers, agents, invitees, licensees, guests and visitors of
Tenant. The term “Building” and “Building Complex” shall include the Premises,
and any obligations of Tenant hereunder with regard to the Building and Building
Complex shall apply with equal force to the Premises and to other parts of the
Building Complex.

 

28.                                 Landlord shall use reasonable efforts to
enforce rules and regulations against Tenant in a manner which is not materially
and/or adversely inconsistent with its application of the rules against other
tenants in the Building and to the extent that Landlord grants less restrictive
rules or regulations to any tenant, then Tenant shall get the benefit therefrom.
Tenant acknowledges that these rules and regulations have been amended by
Landlord and Tenant and thus some rules and regulations applicable to other
tenants in the Building may not be applicable to Tenant.  In no event will
Landlord impose any less restrictive rules or regulations in leases with other
tenants in the Building as such rules or regulations pertain to smoking, noise,
vibrations and odors.  Furthermore, notwithstanding any other provision to the
contrary Landlord will not permit as reserved parking for any other tenant more
than fifteen percent (15%) of such tenant’s allocated parking, nor shall
Landlord permit any reserved parking for such tenant(s) in the first parking row
immediately in front of the Building.

 

C-6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FLOOR PLAN OF FIRST FLOOR

 

--------------------------------------------------------------------------------